Published CUSIP Number:__________
Revolving Credit CUSIP Number: __________
Term Loan CUSIP Number: __________



 
 
 

$600,000,000

CREDIT AGREEMENT

dated as of December 3, 2014,

by and among

COPART, INC.,
as Borrower,

the Lenders referred to herein,
as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,

and

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

WELLS FARGO SECURITIES, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners

 

 
 
 

 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS



            Page
ARTICLE I DEFINITIONS
     1    
SECTION 1.1
           
Definitions
         1    
SECTION 1.2
           
Other Definitions and Provisions
         30    
SECTION 1.3
           
Accounting Terms
         30    
SECTION 1.4
           
UCC Terms
         31    
SECTION 1.5
           
Rounding
         31    
SECTION 1.6
           
References to Agreement and Laws
         31    
SECTION 1.7
           
Times of Day
         31    
SECTION 1.8
           
Letter of Credit Amounts
         31    
SECTION 1.9
           
Guarantees
         31    
SECTION 1.10
           
Covenant Compliance Generally
         31    
ARTICLE II REVOLVING CREDIT FACILITY
     32    
SECTION 2.1
           
Revolving Credit Loans
         32    
SECTION 2.2
           
Swingline Loans
         32    
SECTION 2.3
           
Procedure for Advances of Revolving Credit Loans and Swingline Loans
         33    
SECTION 2.4
           
Repayment and Prepayment of Revolving Credit and Swingline Loans
         34    
SECTION 2.5
           
Permanent Reduction of the Revolving Credit Commitment
         35    
SECTION 2.6
           
Termination of Revolving Credit Facility
         36    
ARTICLE III LETTER OF CREDIT FACILITY
     36    
SECTION 3.1
           
L/C Facility
         36    
SECTION 3.2
           
Procedure for Issuance of Letters of Credit
         37    
SECTION 3.3
           
Commissions and Other Charges
         37    
SECTION 3.4
           
L/C Participations
         37    
SECTION 3.5
           
Reimbursement Obligation of the Borrower
         38    
SECTION 3.6
           
Obligations Absolute
         39    
SECTION 3.7
           
Effect of Letter of Credit Application
         39    
SECTION 3.8
           
Resignation of Issuing Lenders
         39    
SECTION 3.9
           
Reporting of Letter of Credit Information and L/C Commitment
         40    
SECTION 3.10
           
Letters of Credit Issued for Subsidiaries
         40    
ARTICLE IV TERM LOAN FACILITY
     40    
SECTION 4.1
           
Initial Term Loan
         40    

 




i




--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)



            Page
SECTION 4.2
           
Procedure for Advance of Term Loan
         41    
SECTION 4.3
           
Repayment of Term Loans
         41    
SECTION 4.4
           
Prepayments of Term Loans
         42    
ARTICLE V GENERAL LOAN PROVISIONS
     43    
SECTION 5.1
           
Interest
         43    
SECTION 5.2
           
Notice and Manner of Conversion or Continuation of Loans
         44    
SECTION 5.3
           
Fees
         45    
SECTION 5.4
           
Manner of Payment
         45    
SECTION 5.5
           
Evidence of Indebtedness
         46    
SECTION 5.6
           
Sharing of Payments by Lenders
         47    
SECTION 5.7
           
Administrative Agent’s Clawback
         47    
SECTION 5.8
           
Changed Circumstances
         48    
SECTION 5.9
           
Indemnity
         49    
SECTION 5.10
           
Increased Costs
         49    
SECTION 5.11
           
Taxes
         50    
SECTION 5.12
           
Mitigation Obligations; Replacement of Lenders
         54    
SECTION 5.13
           
Incremental Loans
         55    
SECTION 5.14
           
Cash Collateral
         58    
SECTION 5.15
           
Defaulting Lenders
         59    
ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
     61    
SECTION 6.1
           
Conditions to Closing and Initial Extensions of Credit
         61    
SECTION 6.2
           
Conditions to All Extensions of Credit
         65    
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
     65    
SECTION 7.1
           
Organization; Power; Qualification
         65    
SECTION 7.2
           
Ownership
         66    
SECTION 7.3
           
Authorization; Enforceability
         66    
SECTION 7.4
           
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
         66    
SECTION 7.5
           
Compliance with Law; Governmental Approvals
         67    
SECTION 7.6
           
Tax Returns and Payments
         67    
SECTION 7.7
           
Intellectual Property Matters
         67    
SECTION 7.8
           
Environmental Matters
         67    
SECTION 7.9
           
Employee Benefit Matters
         68    

 




ii




--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)



            Page
SECTION 7.10
           
Margin Stock
         69    
SECTION 7.11
           
Government Regulation
         69    
SECTION 7.12
           
Material Contracts
         69    
SECTION 7.13
           
Employee Relations
         69    
SECTION 7.14
           
Burdensome Provisions
         70    
SECTION 7.15
           
Financial Statements
         70    
SECTION 7.16
           
No Material Adverse Change
         70    
SECTION 7.17
           
Solvency
         70    
SECTION 7.18
           
Title to Properties
         70    
SECTION 7.19
           
Litigation
         70    
SECTION 7.20
           
Anti-Terrorism; Anti-Money Laundering
         71    
SECTION 7.21
           
Absence of Defaults
         71    
SECTION 7.22
           
Senior Indebtedness Status
         71    
SECTION 7.23
           
Disclosure
         71    
SECTION 7.24
           
Compliance with FCPA
         71    
ARTICLE VIII AFFIRMATIVE COVENANTS
     72    
SECTION 8.1
           
Financial Statements and Budgets
         72    
SECTION 8.2
           
Certificates; Other Reports
         73    
SECTION 8.3
           
Notice of Litigation and Other Matters
         74    
SECTION 8.4
           
Preservation of Corporate Existence and Related Matters
         75    
SECTION 8.5
           
Maintenance of Property and Licenses
         75    
SECTION 8.6
           
Insurance
         75    
SECTION 8.7
           
Accounting Methods and Financial Records
         76    
SECTION 8.8
           
Payment of Taxes and Other Obligations
         76    
SECTION 8.9
           
Compliance with Laws and Approvals
         76    
SECTION 8.10
           
Environmental Laws
         76    
SECTION 8.11
           
Compliance with ERISA
         76    
SECTION 8.12
           
[Reserved]
         76    
SECTION 8.13
           
Visits and Inspections
         76    
SECTION 8.14
           
Additional Subsidiaries
         77    
SECTION 8.15
           
Use of Proceeds
         78    
SECTION 8.16
           
Further Assurances
         78    

 




iii




--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)



            Page
ARTICLE IX NEGATIVE COVENANTS
     78    
SECTION 9.1
           
Indebtedness
         78    
SECTION 9.2
           
Liens
         80    
SECTION 9.3
           
Investments
         83    
SECTION 9.4
           
Fundamental Changes
         85    
SECTION 9.5
           
Asset Dispositions. Make any Asset Disposition except:
         86    
SECTION 9.6
           
Restricted Payments
         86    
SECTION 9.7
           
Transactions with Affiliates
         87    
SECTION 9.8
           
Accounting Changes; Organizational Documents
         88    
SECTION 9.9
           
Payments and Modifications of Subordinated Indebtedness
         88    
SECTION 9.10
           
No Further Negative Pledges; Restrictive Agreements
         89    
SECTION 9.11
           
Nature of Business
         90    
SECTION 9.12
           
[Reserved]
         90    
SECTION 9.13
           
Sale Leasebacks
         90    
SECTION 9.14
           
[Reserved]
         90    
SECTION 9.15
           
Financial Covenants
         90    
SECTION 9.16
           
[Reserved]
         90    
SECTION 9.17
           
Disposal of Subsidiary Interests
         90    
ARTICLE X DEFAULT AND REMEDIES
     90    
SECTION 10.1
           
Events of Default
         90    
SECTION 10.2
           
Remedies
         92    
SECTION 10.3
           
Rights and Remedies Cumulative; Non-Waiver; etc.
         93    
SECTION 10.4
           
Crediting of Payments and Proceeds
         94    
SECTION 10.5
           
Administrative Agent May File Proofs of Claim
         95    
SECTION 10.6
           
Credit Bidding
         95    
ARTICLE XI THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
     96    
SECTION 11.1
           
Appointment and Authority
         96    
SECTION 11.2
           
Rights as a Lender
         96    
SECTION 11.3
           
Exculpatory Provisions
         97    
SECTION 11.4
           
Reliance by the Administrative Agent and/or Collateral Agent
         98    
SECTION 11.5
           
Delegation of Duties
         98    
SECTION 11.6
           
Resignation of Administrative Agent and/or Collateral Agent
         98    

 




iv




--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)



            Page
SECTION 11.7
           
Non-Reliance on Administrative Agent and Other Lenders
         99    
SECTION 11.8
           
No Other Duties, Etc.
         100    
SECTION 11.9
           
Collateral and Guaranty Matters
         100    
SECTION 11.10
           
Secured Hedge Agreements and Secured Cash Management Agreements
         101    
ARTICLE XII MISCELLANEOUS
     101    
SECTION 12.1
           
Notices
         101    
SECTION 12.2
           
Amendments, Waivers and Consents
         103    
SECTION 12.3
           
Expenses; Indemnity
         105    
SECTION 12.4
           
Right of Setoff
         107    
SECTION 12.5
           
Governing Law; Jurisdiction, Etc.
         108    
SECTION 12.6
           
Waiver of Jury Trial
         108    
SECTION 12.7
           
Reversal of Payments
         109    
SECTION 12.8
           
Injunctive Relief
         109    
SECTION 12.9
           
Successors and Assigns; Participations
         109    
SECTION 12.10
           
Treatment of Certain Information; Confidentiality
         113    
SECTION 12.11
           
Performance of Duties
         114    
SECTION 12.12
           
All Powers Coupled with Interest
         114    
SECTION 12.13
           
Survival
         114    
SECTION 12.14
           
Titles and Captions
         114    
SECTION 12.15
           
Severability of Provisions
         114    
SECTION 12.16
           
Counterparts; Integration; Effectiveness; Electronic Execution
         114    
SECTION 12.17
           
Term of Agreement
         115    
SECTION 12.18
           
USA PATRIOT Act
         115    
SECTION 12.19
           
Independent Effect of Covenants
         115    
SECTION 12.20
           
No Advisory or Fiduciary Responsibility
         115    
SECTION 12.21
           
Intercreditor Agreement
         116    
SECTION 12.22
           
Inconsistencies with Other Documents
         116    



v




--------------------------------------------------------------------------------

 

EXHIBITS     Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of
Swingline Note Exhibit A-3 - Form of Term Loan Note Exhibit B - Form of Notice
of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form
of Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation
Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of
Assignment and Assumption Exhibit H-1 - Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit H-2 - Form of U.S. Tax Compliance
Certificate (Non-Partnership Foreign Participants) Exhibit H-3 - Form of U.S.
Tax Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4 - Form
of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)   SCHEDULES
Schedule 1.1(a) - Commitments and Commitment Percentages Schedule 2 -
Post-Closing Matters

 



vi




--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of December 3, 2014, by and among COPART, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1                  Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

“Acquisition” shall have the meaning set forth in the definition of Permitted
Acquisition.

“Additional Pari Passu Agreement” has the meaning set forth in the Intercreditor
Agreement.

“Additional Pari Passu Debt” shall mean any Indebtedness incurred by any Credit
Party so long as (a) such Indebtedness is secured equally and ratably by the
Collateral and the holders of such Indebtedness or a collateral agent for such
holder executed a joinder to the Intercreditor Agreement in accordance with the
terms thereof, (b) the representations, covenants and events of default in
respect of such Indebtedness shall be no more restrictive (taken as a whole) on
the applicable Credit Party than the representations, covenants and Events of
Default contained in this Agreement (as determined by the Borrower in good
faith) and (c) the final maturity date of such Indebtedness shall be no earlier
than the Revolving Credit Maturity Date or the Term Loan Maturity Date and such
Indebtedness shall have a Weighted Average Life to Maturity no shorter than the
Loans.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------

 

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:

Pricing Level Consolidated Total Net Leverage Ratio Commitment Fee LIBOR + Base
Rate + I Less than 1.00 to 1.00 0.20% 1.25% 0.25% II Greater than or equal to
1.00 to 1.00, but less than 2.00 to 1.00 0.20% 1.50% 0.50% III Greater than or
equal to 2.00 to 1.00, but less than 3.00 to 1.00 0.30% 1.75% 0.75% IV Greater
than or equal to 3.00 to 1.00 0.35% 2.00% 1.00%          

The Applicable Margin shall be determined and adjusted quarterly on the first
Business Day after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level IV until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Net Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

2

--------------------------------------------------------------------------------

 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, collectively, Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacities as joint lead arrangers
and joint bookrunners.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition by any Person of Equity
Interests of another Person) by any Credit Party or any Subsidiary thereof, and
any issuance of Equity Interests by any Subsidiary of the Borrower to any Person
that is not a Credit Party or any Subsidiary thereof or that constitute
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries. The term “Asset Disposition” shall not include (a) the sale of
inventory in the ordinary course of business, (b) sales of non-core assets in
connection with a transaction permitted by Section 9.3, (c) the transfer of
assets pursuant to any other transaction permitted pursuant to Section 9.4, (d)
the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (e) the
disposition of any Hedge Agreement, (f) dispositions of Investments in cash and
Cash Equivalents, (g) the transfer by any Credit Party of its assets to any
other Credit Party, (h) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith at the time of such transfer),
(i) the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary, (j) the granting, creation or existence of a Permitted
Lien, (k) the surrender or waiver of contract rights or litigation claims or the
settlement, release or surrender of tort or litigation claims of any kind, (l)
the transfer of improvements or alterations in connection with any lease of
property upon the termination thereof, (m) the abandonment, lapse, or transfer
of any domain name, trademark or other intellectual property right that is not
material to the business of the Borrower and its Subsidiaries, taken as a whole,
(n) any Restricted Payment permitted by Section 9.6, (o) any Investment
permitted by Section 9.3, (p) any sale, transfer, license, lease or other
disposition of any Property (in one transaction or a series of related
transactions) with an aggregate fair market value of $5,000,000 or less, (q)
foreclosure on assets by reason of eminent domain, (r) sales, transfers or other
dispositions of assets acquired pursuant to a Permitted Acquisition that in the
judgment of the Borrower’s management are not necessary or desirable to carry
out the Borrower’s business plans, to the extent binding agreements or letters
of intent providing for such sales, transfers or other dispositions are entered
into within 12 months after the acquisition of such assets, (s) sales, transfers
or other dispositions in respect of joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between joint venture parties
as set forth in the applicable joint venture agreement or similar arrangement
and (t) sales, transfers or other dispositions to any Subsidiary of
international rights to the Borrower’s or any of its Subsidiary’s patents,
trademarks, copyrights, trade secrets or other intellectual property rights.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that

3

--------------------------------------------------------------------------------

 

would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Available Amount” means, on any date of determination, an aggregate amount
equal to the sum of (a) $200,000,000 plus (b) 50% of cumulative Excess Cash Flow
of the Borrower and its Subsidiaries for each fiscal quarter (beginning with the
fiscal quarter ended January 31, 2015) minus (c) the amount of any Investments
and Restricted Payments made using the Available Amount.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrower” means Copart, Inc., a Delaware corporation.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Collateral Agent), for the
benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit

4

--------------------------------------------------------------------------------

 

support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralized Letters of Credit” means any cash collateralized letters of
credit (other than Letters of Credit issued hereunder) or bank guarantees issued
by Bank of America, N.A. or Wells Fargo Bank (or other banks in jurisdictions in
which neither Bank of America, N.A. nor Wells Fargo Bank can issue letters of
credit or bank guarantees) issued on behalf of the Borrower or its Subsidiaries.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than six (6) months from the date of
creation thereof and currently having the one of the two highest ratings
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than six (6) months from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency, (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions (a)
through (d), (f) solely in the case of any Foreign Subsidiary, investments,
instruments or securities equivalent to those referred to in clauses (a) through
(e) of this definition denominated in any foreign currency that is the local
currency of such Foreign Subsidiary, and (g) any other investments (whether
short term or long term) permitted by the Borrower’s cash investment policy
approved by the Borrower’s board of directors (or a committee thereof) as such
policy is in effect, and as disclosed to the Administrative Agent, prior to the
Closing Date (and as amended, restated, supplemented or otherwise modified from
time to time, it being understood that any new investments permitted under such
policy shall constitute Cash Equivalents for purposes of this Agreement only
with the consent (such consent not to be unreasonably withheld) of the
Administrative Agent.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or the Collateral Agent or an Affiliate of the
Administrative Agent or the Collateral Agent, or (b) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Cash Management Agreement with a Credit Party, in each case in its capacity as a
party to such Cash Management Agreement.

“Change in Control” means an event or series of events by which:

(a)                any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than the Permitted Investors becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under

5

--------------------------------------------------------------------------------

 

the Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Equity Interests that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty –five percent (35%) or more of the Equity Interests of the
Borrower entitled to vote in the election of members of the board of directors
(or equivalent governing body) of the Borrower; or

(b)                there shall have occurred under any indenture or other
instrument evidencing the Senior Notes or any Indebtedness in excess of the
Threshold Amount any “change in control” or similar provision (as set forth in
the indenture, agreement or other evidence of such Indebtedness), but excluding
any “change of control” or similar defined term resulting solely from the
failure of the Borrower’s common stock to be listed or quoted on a national
securities exchange, obligating the Borrower or any of its Subsidiaries to
repurchase, redeem or repay all or any part of the Indebtedness provided for
therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as Collateral Agent under the Intercreditor Agreement and the Security
Documents, or any successor Collateral Agent.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

6

--------------------------------------------------------------------------------

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) the
provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, including, without limitation,
any franchise taxes or other taxes based on income, profits or capital and all
other taxes that are included in the provision for income tax line item on the
consolidated income statement of the Borrower and its Subsidiaries for such
period, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non cash charges or expenses (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), (iv)
extraordinary losses (excluding extraordinary losses from discontinued
operations), (v) cash acquisition related expenses, whether or not any
acquisition is successful, and cash restructuring, integration and related
charges or expenses (which for the avoidance of doubt, include retention,
severance, systems establishment costs, contract termination costs, future lease
commitments, and costs to consolidate facilities and relocate employees) in an
aggregate amount for all add-backs pursuant to this clause (v) not to exceed an
amount equal to 4% of Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters most recently ended prior to the date of determination for which
financial statements have been provided pursuant to this Agreement, and (vi)
Transaction Costs, less (c) the sum of the following, without duplication, to
the extent included in determining Consolidated Net Income for such period: (i)
interest income, (ii) any extraordinary gains and (iii) non-cash gains or
non-cash items increasing Consolidated Net Income. For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements), premium payments, debt
discounts and fees, charges and related expenses incurred in connection with the
deferred purchase price of assets, for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement,

7

--------------------------------------------------------------------------------

 

instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions, but in each case only to the extent of such
prohibition or taxes and (d) any gain or loss from Asset Dispositions during
such period.

“Consolidated Total Assets” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a Consolidated basis, total assets, as
determined in accordance with GAAP applied on a consistent basis.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of the outstanding principal amount of all Indebtedness of
the Borrower and its Subsidiaries described in clauses (a) through (d) and
clauses (f), (g) and, solely with respect to the foregoing, clause (i) of the
definition of Indebtedness; provided, however, the Cash Collateralized Letters
of Credit shall be excluded from this definition so long as they are fully cash
collateralized.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date minus the sum of
(i) 100% of the amount of unrestricted cash and Cash Equivalents on the balance
sheet of the Borrower with respect to the Borrower and its Domestic Subsidiaries
and (ii) 66% of the amount of unrestricted cash and Cash Equivalents on the
balance sheet of the Borrower with respect to its Foreign Subsidiaries to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at the time such control
agreement is executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the

8

--------------------------------------------------------------------------------

 

date such Loans or participations were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

“Disclosure Letter” means the disclosure letter dated as of the date hereof
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests is issued pursuant to a plan for the benefit of the Borrower or
its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute

9

--------------------------------------------------------------------------------

 

Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.

10

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year:

(a)                the sum, without duplication, of (i) Consolidated Net Income
for such Fiscal Year, (ii) an amount equal to the amount of all non-cash charges
to the extent deducted in determining Consolidated Net Income for such Fiscal
Year and (iii) decreases in Working Capital for such Fiscal Year, minus

(b)                the sum, without duplication, of (i) the aggregate amount of
cash (A) actually paid by the Borrower and its Subsidiaries during such Fiscal
Year on account of Capital Expenditures and Permitted Acquisitions (other than
any amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below) and, (B) committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year (in each case under this
clause (i) other than to the extent any such Capital Expenditure, Permitted
Acquisition or other Investment is made or is expected to be made with the
proceeds of Indebtedness, any Equity Issuance, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA),
(ii) the aggregate amount of all scheduled principal payments or repayments of
Indebtedness (other than mandatory prepayments of Loans) made by the Borrower
and its Subsidiaries during such Fiscal Year, but only to the extent that such
payments or repayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness, (iii) voluntary principal prepayments of the Term Loan, the Senior
Notes and voluntary prepayments or repayments of Revolving Credit Loans to the
extent that the Revolving Credit Commitment is permanently reduced by an equal
amount at the time of such payment or prepayment, (iv) an amount equal to the
amount of all non-cash credits to the extent included in determining
Consolidated Net Income for such Fiscal Year and (v) increases to Working
Capital for such Fiscal Year.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official

11

--------------------------------------------------------------------------------

 

interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the liability
for or the guarantee of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support or other agreement
for the benefit of the applicable Credit Party). If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal for the
reasons identified in the immediately preceding sentence of this definition.

“Excluded Subsidiary” means (a) each Domestic Subsidiary that is an Immaterial
Subsidiary as of the Closing Date and listed on Schedule 1.1(b) to the
Disclosure Letter and each future Domestic Subsidiary which is an Immaterial
Subsidiary, in each case, for so long as such Subsidiary remains an Immaterial
Subsidiary, (b) any Subsidiary substantially all of the assets of which consist
of Equity Interests in Foreign Subsidiaries (a “FSHCO”), (c) each Subsidiary
that is a Subsidiary of a Foreign Subsidiary, (d) any Person where a Guarantee
is prohibited or restricted by contracts (so long as such contract or
replacement or renewal thereof is in effect) with an unaffiliated third party
existing on the Closing Date or at the time of the acquisition of such
Subsidiary and not entered into in contemplation thereof or Applicable Law
(including any requirement to obtain Governmental Authority or third party
consent), or would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Administrative Agent, (e)
any special purpose entity, (f) any Foreign Subsidiary, other than any Foreign
Subsidiary owned directly by a Credit Party if such Foreign Subidiary (i) is
disregarded for U.S. federal income tax purposes and (ii) is not a FSHCO or (g)
any other Domestic Subsidiaries to the extent the Administrative Agent and
Borrower mutually determine that the cost and/or burden of obtaining the
Guarantee outweigh the benefit to Lenders.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 14, 2010, between Copart, Inc. and Bank of America, N.A., as amended,
restated, amended and restated or otherwise modified from time to time.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or

12

--------------------------------------------------------------------------------

 

(b) the making of any Loan or participation in any Letter of Credit by such
Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, such rate shall be determined
based on the average of the quotation for such day on such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by the Administrative Agent.

“Fee Letters” means (a) the separate engagement letter agreement dated November
4, 2014, by and among the Borrower, Wells Fargo and Bank of America, N.A. and
(b) any letter between the Borrower and any Issuing Lender relating to certain
fees payable to such Issuing Lender in its capacity as such.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on July 31.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

13

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that the term “Guarantee” shall not
include any liability by endorsement of instruments for collection or deposit in
the ordinary course of business or any customary and reasonable indemnity
obligations entered into in the ordinary course of business or in connection
with any transaction permitted hereby.

“Guarantors” means, collectively, all direct and indirect Subsidiaries of the
Borrower (other than Excluded Subsidiaries) in existence on the Closing Date or
which become a party to the Guaranty Agreement pursuant to Section 8.14.

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and Guarantors in favor of the Administrative
Agent, for the ratable benefit and the Secured Parties, which shall be in form
and substance acceptable to the Administrative Agent.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without

14

--------------------------------------------------------------------------------

 

limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or the Collateral Agent or an
Affiliate of the Administrative Agent or the Collateral Agent or (b) at the time
it (or its Affiliate) becomes a Lender (including on the Closing Date), is a
party to a Hedge Agreement with a Credit Party, in each case in its capacity as
a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Subsidiary” means, any Domestic Subsidiary that owns 5% or less of
consolidated assets of the Credit Parties and their Subsidiaries at the end of
any fiscal quarter or generates 5% or less of Consolidated EBITDA of the Credit
Parties and their Subsidiaries for any period of four consecutive fiscal
quarters, in each case determined by reference to the most recently ended fiscal
quarter for which financial statements have been provided by the Borrower
pursuant to this Agreement; provided however, at no time shall all Immaterial
Subsidiaries that have not become Guarantors in the aggregate own more than 15%
of consolidated assets at the end of any fiscal quarter or generate more than
15% of Consolidated EBITDA of the Credit Parties and their Subsidiaries for any
period of four consecutive fiscal quarters, in each case determined by reference
to the most recently ended fiscal quarter for which financial statements have
been provided by the Borrower pursuant to this Agreement.

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

15

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)                all liabilities, obligations and indebtedness for borrowed
money including, but not limited to, obligations evidenced by bonds, debentures,
notes or other similar instruments of any such Person;

(b)                all obligations to pay the deferred purchase price of
property or services of any such Person, (i) except trade payables arising in
the ordinary course of business not more than ninety (90) days past due, or that
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person, (ii) intercompany charges of expenses, deferred revenue
and other accrued liabilities (including deferred payments in respect of
services by employees), in each case incurred in the ordinary course of
business, and (iii) any earn-out obligation or other post-closing balance sheet
adjustment prior to such time as it becomes a liability on the balance sheet of
such Person in accordance with GAAP);

(c)                the Attributable Indebtedness of such Person with respect to
such Person’s Capital Lease Obligations and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d)                all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business);

(e)                all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)                 all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

(g)                all obligations of any such Person in respect of Disqualified
Equity Interests;

(h)                all net obligations of such Person under any Hedge
Agreements; and

(i)                  all Guarantees of any such Person with respect to any of
the foregoing.

16

--------------------------------------------------------------------------------

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Intercreditor Agreement” means that certain intercreditor and collateral agency
agreement, dated as of the Closing Date, by and among the Administrative Agent,
the Collateral Agent, the Noteholders and the Credit Parties, in form and
substance satisfactory to the Collateral Agent.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months or, if agreed by all of the relevant Lenders twelve (12) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:

(a)                the Interest Period shall commence on the date of advance of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(b)                if any Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

(c)                any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;

(d)                no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
the quarterly principal installment payments pursuant to Section 4.3 without
payment of any amounts pursuant to Section 5.9; and

(e)                there shall be no more than six (6) Interest Periods in
effect at any time.

“IRS” means the United States Internal Revenue Service.

17

--------------------------------------------------------------------------------

 

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Wells Fargo Bank, National Association.

“L/C Commitment” means, as to the Issuing Lender, the obligation of the Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to the L/C
Sublimit.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lessor of (a) THIRTY FIVE MILLION DOLLARS ($35,000,000)
and (b) the Revolving Credit Commitment.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1. Notwithstanding anything to the contrary contained
herein, a letter of credit issued by any Issuing Lender (other than Wells Fargo
at any time it is also acting as Administrative Agent) shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable
Issuing Lender.

“LIBOR” means,

(a)                for any interest rate calculation with respect to a LIBOR
Rate Loan, the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the first day of the applicable Interest Period. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class

18

--------------------------------------------------------------------------------

 

banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.

(b)                for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination. Notwithstanding the foregoing, for purposes of
this Agreement, LIBOR shall in no event be less than 0.00% at any time (and if
less than 0.00%, shall be deemed to be 0.00%).

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate = LIBOR   1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the
Disclosure Letter, the Fee Letters, the Intercreditor Agreement and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent, the Collateral Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

19

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of such Persons, taken as a whole, (b) a material impairment of the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party, (c) a material impairment of the rights and remedies of
the Administrative Agent, the Collateral Agent or any Lender under any Loan
Document or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

“Material Contract” means each of the agreements listed as exhibits to the
Borrower’s Annual Report on Form 10-K for the year ended July 31, 2014, included
therein pursuant to the requirements of clauses (2), (4), (9) or (10) of Item
601(b) of Regulation S-K promulgated under the Securities Act of 1933 (other
than those which have expired, terminated or are otherwise no longer in effect).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount reasonably determined by the
Administrative Agent and each of the applicable Issuing Lenders that is entitled
to Cash Collateral hereunder at such time in their sole discretion.

“Minimum Liquidity” shall mean, as of any date of determination with respect to
the Credit Parties, unused availability under the Revolving Credit Facility plus
(a) 100% of the amount of unrestricted cash and Cash Equivalents of Borrower and
its Domestic Subsidiaries and (b) 66% of the amount of unrestricted cash and
Cash Equivalents of Borrower’s Foreign Subsidiaries, in each case as of such
date. For the avoidance of doubt, cash shall not be deemed restricted by reason
of the existence of (i) Liens granted pursuant to the Security Agreement (other
than Cash Collateral under Section 5.14), (ii) restrictions on the use of cash
imposed under this Agreement, any Private Placement Note Purchase Agreement or
any Additional Pari Passu Debt or (iii) common law rights of setoff in favor of
depository institutions.

 

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom in the form of cash and
Cash Equivalents (including any such proceeds in the form of any deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, as
and when received) less the sum of (i) in the case of an Asset Disposition, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds), (ii) all reasonable and customary out-of-pocket
fees, costs, commissions and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness (other than the Secured Obligations) secured by a
Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less (i) all
reasonable and customary out-of-pocket legal,

20

--------------------------------------------------------------------------------

 

accounting, investment banking, underwriting and other fees, costs, commissions,
discounts and expenses incurred in connection therewith, and (ii) all income
taxes and other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction (provided that if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such Equity Issuance or Debt Issuance, the amount of such excess
shall constitute Net Cash Proceeds).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Noteholders” shall means the holders of the Senior Notes.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender, the Administrative
Agent or the Collateral Agent, in each case under any Loan Document, with
respect to any Loan or Letter of Credit of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Subsidiary thereof of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than

21

--------------------------------------------------------------------------------

 

connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Pari Passu Lien Indebtedness” means any Indebtedness that is incurred under
clauses (i) or (j) or Section 9.1 and any refinancings, renewals, refundings or
extensions thereof of such Indebtedness.

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of the acquisition of all or substantially all of the assets,
business or a line of business, or at least a majority of the outstanding Equity
Interests which have the ordinary voting power for the election of directors of
the board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person (each an “Acquisition”) if each such
acquisition meets all of the following requirements:

(a)                such Acquisition has been approved by the board of directors
(or equivalent governing body) of the Person to be acquired;

(b)                the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11;

(c)                if such transaction is a merger or consolidation involving
the Borrower or a Guarantor, the Borrower or a Guarantor (or a Person that will
become a Guarantor upon such merger or consolidation) shall be the surviving
Person and no Change in Control shall have been effected thereby;

(d)                (i) the Borrower shall be in compliance on a Pro Forma Basis
(as of the date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with each covenant contained in
Section 9.15 and (ii) the Consolidated Total Net Leverage Ratio calculated on a
Pro Forma Basis (as of the proposed closing date of the Acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith (but
without deduction for cash proceeds of any such Indebtedness)) shall be no
greater than 3.25 to 1.00;

22

--------------------------------------------------------------------------------

 

 

(e)                the Administrative Agent shall have received, for any such
Acquisition with total consideration in excess of $50,000,000, (1) audited
financial statements (or, if unavailable, management-prepared financial or pro
forma financial statements) of the target for its two most recent fiscal years
and for any fiscal quarters ended within the fiscal year to date and (2) an
Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating compliance with clause (d) above;

 

(f)                 no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith; and

(g)                both before and after giving effect to the Acquisition on a
Pro Forma Basis, Minimum Liquidity shall be at least $75,000,000.

“Permitted Investors” means, Willis J. Johnson, A. Jayson Adair and their
Affiliates, and their respective estate, spouse, siblings, heirs and lineal
descendants, and spouses of any such persons, the legal representatives of the
foregoing, and the trustee of any bona fide trust of which one or more of the
foregoing are the principal beneficiaries or grantors.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Private Placement Note Purchase Agreement” has the meaning assigned thereto in
Section 6.1(g).

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and (i) all income
statement items (whether positive or negative) attributable to the Property or
Person disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact) and (ii) with respect to any Indebtedness incurred or assumed
in connection with such Specified Transaction, if such Indebtedness has a
floating or formula rate, it shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

23

--------------------------------------------------------------------------------

 

“Recipient” means (a) the Administrative Agent or the Collateral Agent, (b) any
Lender and (c) any Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time. If there are three (3) or more
unaffiliated Lenders at the time of such determination, at least two (2)
unaffiliated Lenders shall be required to constitute “Required Lenders.”

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, vice president of finance, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower and reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be THREE HUNDRED MILLION DOLLARS ($300,000,000). The initial
Revolving Credit Commitment of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(a).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).

24

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 3,
2019, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency

25

--------------------------------------------------------------------------------

 

of the government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Lenders, the Hedge Banks, the Cash Management
Banks, the Noteholders, the holders of any Additional Pari Passu Debt, each
co-agent or sub-agent appointed by the Administrative Agent or the Collateral
Agent from time to time pursuant to Section 11.5, any other holder from time to
time of any of any Secured Obligations and, in each case, their respective
successors and permitted assigns.

“Security Agreement” means the security agreement of even date herewith executed
by the Borrower and Guarantors in favor of the Collateral Agent, which shall be
in form and substance acceptable to the Collateral Agent.

“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Senior Notes” shall mean a collective reference to the notes issued in
connection with (a) the Private Placement Note Purchase Agreement and (b) any
Additional Pari Passu Debt.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business of the Borrower or any
Subsidiary of the Borrower.

26

--------------------------------------------------------------------------------

 

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that by its terms is
expressly subordinated in right and time of payment to the Obligations on terms
and conditions satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) FIFTY MILLION DOLLARS
($50,000,000) and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(a), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof

27

--------------------------------------------------------------------------------

 

and (b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans. The aggregate Term Loan Commitment of all Term
Loan Lenders on the Closing Date shall be THREE HUNDRED MILLION DOLLARS
($300,000,000). The Term Loan Commitment of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Term Loan Lender on Schedule
1.1(a).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

“Term Loan First Lien Percentage” means a fraction (expressed as a percentage),
the numerator of which is the outstanding principal amount of the Term Loans at
such time and the denominator of which is the sum of the outstanding principal
amount of the Term Loans at such time plus the outstanding principal amount of
all outstanding Pari Passu Lien Indebtedness at such time requiring a prepayment
(or an offer to repay) from a specified Asset Disposition.

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) December 3, 2019, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(a).

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any

28

--------------------------------------------------------------------------------

 

event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Threshold Amount” means $35,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means all transaction fees, charges, costs, expenses and
other amounts related to the Transactions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent paid within six (6) months of the closing of the Credit
Facility.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment of fees, charges, costs, expenses and
other amounts in connection with the foregoing and the Private Placement Note
Purchase Agreement.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Weighted Average Life to Maturity” means , when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and
prepaid income taxes and the current portion of deferred

29

--------------------------------------------------------------------------------

 

income taxes) over (b) current liabilities, excluding, without duplication,
(i) the current portion of any long-term Indebtedness, (ii) outstanding
Revolving Credit Loans and Swingline Loans, (iii) the current portion of current
income taxes and (iv) the current portion of accrued Consolidated Interest
Expense.

SECTION 1.2                  Other Definitions and Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement or the Disclosure Letter (as applicable), (h) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, (i) the term “documents”
includes any and all instruments, documents, agreements, certificates, notices,
reports, financial statements and other writings, however evidenced, whether in
physical or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

SECTION 1.3                  Accounting Terms.

(a)                All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) any obligations arising under a lease that was accounted for by such
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by any Person shall be accounted for as
obligations relating to an operating lease and not as a Capital Lease.

(b)                If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Borrower’s
audited financial statements for the fiscal year ended July 31, 2014 for all
purposes of this Agreement, notwithstanding any change in

30

--------------------------------------------------------------------------------

 

GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

SECTION 1.4                  UCC Terms. Terms defined in the UCC in effect on
the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

SECTION 1.5                  Rounding. Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6                  References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

SECTION 1.7                  Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

SECTION 1.8                  Letter of Credit Amounts. Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor (at the time specified therefor in
such applicable Letter of Credit or Letter of Credit Application and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

SECTION 1.9                  Guarantees. Unless otherwise specified, the amount
of any Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.

SECTION 1.10              Covenant Compliance Generally. For purposes of
determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in
a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating Consolidated Net Income in the most
recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for

31

--------------------------------------------------------------------------------

 

the avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1                  Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2                  Swingline Loans.

(a)                Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 6.2(d) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date; provided, that (a) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (b) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.

(b)                Refunding.

(i)                  Swingline Loans shall be refunded by the Revolving Credit
Lenders on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii)                The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not

32

--------------------------------------------------------------------------------

 

sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 11.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).

(iii)               Each Revolving Credit Lender acknowledges and agrees that
its obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 10.1(h)
or (i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c)                Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

SECTION 2.3                  Procedure for Advances of Revolving Credit Loans
and Swingline Loans.

(a)                Requests for Borrowing. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate

33

--------------------------------------------------------------------------------

 

Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto; provided that if the Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such borrowing, whereupon the
Administrative Agent shall give prompt notice to the Revolving Credit Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. If the Borrower fails to specify a type of Loan in a Notice of
Borrowing, then the applicable Loans shall be made as Base Rate Loans. If the
Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

(b)                Disbursement of Revolving Credit and Swingline Loans. Not
later than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

SECTION 2.4                  Repayment and Prepayment of Revolving Credit and
Swingline Loans.

(a)                Repayment on Termination Date. The Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.

(b)                Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).

(c)                Optional Prepayments. The Borrower may at any time and from
time to time prepay Revolving Credit Loans and Swingline Loans, in whole or in
part, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”)

34

--------------------------------------------------------------------------------

 

given not later than 11:00 a.m. (i) on the same Business Day as the prepayment
for each Base Rate Loan and each Swingline Loan and (ii) at least three (3)
Business Days before the prepayment of each LIBOR Rate Loan, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Credit Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $500,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans (or in any case, if less, the outstanding principal
balance of such Loans). A Notice of Prepayment received after 11:00 a.m. shall
be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Credit Facility or other
transaction, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or other transaction and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 5.9).

(d)                [Reserved].

(e)                Limitation on Prepayment of LIBOR Rate Loans. The Borrower
may not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

(f)                 Hedge Agreements. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Hedge Agreement entered into with respect to the Loans.

SECTION 2.5                  Permanent Reduction of the Revolving Credit
Commitment.

(a)                Voluntary Reduction. The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior
irrevocable written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all of the Credit
Facility or other transaction, may be, if expressly so stated to be, contingent
upon the consummation of such refinancing or other transaction and may be
revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

(b)                [Reserved].

(c)                [Reserved].

35

--------------------------------------------------------------------------------

 

(d)                Corresponding Payment. Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment as so reduced, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 10.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

SECTION 2.6                  Termination of Revolving Credit Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1                  L/C Facility.

(a)                Availability. Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue standby Letters of Credit
in an aggregate amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.10, any Subsidiary thereof, Letters of Credit
may be issued on any Business Day from the Closing Date through but not
including the thirtieth (30th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $500,000 (or such
lesser amount as agreed to by the applicable Issuing Lender and the
Administrative Agent), (ii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
applicable Issuing Lender), which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iii) be subject to
the ISP98 as set forth in the Letter of Credit Application or as determined by
the applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York. No Issuing Lender shall at any time be obligated
to issue any Letter of Credit hereunder if (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Closing Date and that such Issuing Lender in
good faith deems material to it, or (C) the conditions set forth in Section 6.2
are not satisfied. References herein to

36

--------------------------------------------------------------------------------

 

“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.

(b)                Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

SECTION 3.2                  Procedure for Issuance of Letters of Credit. The
Borrower may from time to time request that any Issuing Lender issue a Letter of
Credit by delivering to such Issuing Lender at its applicable office (with a
copy to the Administrative Agent at the Administrative Agent’s Office) a Letter
of Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender or the Administrative Agent may request. Upon receipt of
any Letter of Credit Application, the applicable Issuing Lender shall, process
such Letter of Credit Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article VI,
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Letter of Credit Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by such Issuing Lender and the
Borrower. The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3                  Commissions and Other Charges.

(a)                Letter of Credit Commissions. Subject to
Section 5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for
the account of the applicable Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in the amount equal
to the daily amount available to be drawn under such standby Letters of Credit
times the Applicable Margin with respect to Revolving Credit Loans that are
LIBOR Rate Loans (determined, in each case, on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

(b)                Issuance Fee. In addition to the foregoing commission, the
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.

(c)                Other Fees, Costs, Charges and Expenses. In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse each Issuing
Lender for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it.

SECTION 3.4                  L/C Participations.

37

--------------------------------------------------------------------------------

 

(a)                Each Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce each Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from each Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)                Upon becoming aware of any amount required to be paid by any
L/C Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit, issued by it, such Issuing Lender shall notify the
Administrative Agent of such unreimbursed amount and the Administrative Agent
shall notify each L/C Participant (with a copy to the applicable Issuing Lender)
of the amount and due date of such required payment and such L/C Participant
shall pay to the Administrative Agent (which, in turn shall pay such Issuing
Lender) the amount specified on the applicable due date. If any such amount is
paid to such Issuing Lender after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

(c)                Whenever, at any time after any Issuing Lender has made
payment under any Letter of Credit issued by it and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise), or
any payment of interest on account thereof, such Issuing Lender will distribute
to such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

SECTION 3.5                  Reimbursement Obligation of the Borrower. In the
event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
applicable Issuing Lender on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the

38

--------------------------------------------------------------------------------

 

Revolving Credit Lenders make a Revolving Credit Loan bearing interest at the
Base Rate on the applicable repayment date in the amount of (i) such draft so
paid and (ii) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment, and the Revolving Credit Lenders shall
make a Revolving Credit Loan bearing interest at the Base Rate in such amount,
the proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6                  Obligations Absolute. The Borrower’s obligations
under this Article III (including, without limitation, the Reimbursement
Obligation) shall be absolute and unconditional under any and all circumstances
and irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
that the applicable Issuing Lender and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it, except for errors or omissions caused by such Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

SECTION 3.7                  Effect of Letter of Credit Application. To the
extent that any provision of any Letter of Credit Application related to any
Letter of Credit is inconsistent with the provisions of this Article III, the
provisions of this Article III shall apply.

SECTION 3.8      Resignation of Issuing Lenders.

(a)                [Reserved].

(b)                Any Lender may at any time resign from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent).

39

--------------------------------------------------------------------------------

 

(c)                Any resigning Issuing Lender shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including, without limitation, the right to require the Revolving
Credit Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the Borrower may, or at the request of such resigned Issuing Lender
the Borrower shall, use commercially reasonable efforts to, arrange for one or
more of the other Issuing Lenders to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Lender and outstanding at the time of such resignation, or make other
arrangements satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.

SECTION 3.9      Reporting of Letter of Credit Information and L/C Commitment.
At any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Bank Issuer to provide such information pursuant to this
Section 3.9 shall limit the obligations of the Borrower or any Revolving Credit
Lender hereunder with respect to its reimbursement and participation obligations
hereunder.

SECTION 3.10  Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1                  Initial Term Loan. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Term Loan Lender severally agrees to make the Initial Term
Loan to the Borrower on the Closing Date in a principal amount equal to such
Lender’s Term Loan Commitment as of the Closing Date. Notwithstanding the
foregoing, if the total Term Loan Commitment as of the Closing Date is not drawn
on the Closing Date, the undrawn amount shall automatically be cancelled.

40

--------------------------------------------------------------------------------

 

SECTION 4.2                  Procedure for Advance of Term Loan.

(a)                Initial Term Loan. The Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

(b)                Incremental Term Loans. Any Incremental Term Loans shall be
borrowed pursuant to, and in accordance with Section 5.13.

SECTION 4.3                  Repayment of Term Loans.

(a)                Initial Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Initial Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing December 31, 2014 as set forth below, except as the amounts
of individual installments may be adjusted pursuant to Section 4.4 hereof:

PAYMENT DATE PRINCIPAL INSTALLMENT December 31, 2014 $18,750,000 March 31, 2015
$18,750,000 June 30, 2015 $18,750,000 September 30, 2015 $18,750,000 December
31, 2015 $18,750,000 March 31, 2016 $7,500,000 June 30, 2016 $7,500,000
September 30, 2016 $7,500,000 December 31, 2016 $7,500,000 March 31, 2017
$7,500,000 June 30, 2017 $7,500,000 September 30, 2017 $7,500,000 December 31,
2017 $7,500,000 March 31, 2018 $7,500,000 June 30, 2018 $7,500,000 September 30,
2018 $7,500,000 December 31, 2018 $7,500,000 March 31, 2019 $7,500,000 June 30,
2019 $7,500,000 September 30, 2019 $7,500,000    

 

41

--------------------------------------------------------------------------------

 

If not sooner paid, the aggregate unpaid principal amount of the Initial Term
Loan shall be paid in full, together with accrued interest thereon, on the Term
Loan Maturity Date.

(b)                Incremental Term Loans. The Borrower shall repay the
aggregate outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13.

SECTION 4.4                  Prepayments of Term Loans.

(a)                Optional Prepayments. The Borrower shall have the right at
any time and from time to time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan, an Incremental Term Loan or a combination thereof, and
if a combination thereof, the amount allocable to each. Each optional prepayment
of the Term Loans hereunder shall be in an aggregate principal amount of at
least $5,000,000 or any whole multiple of $1,000,000 in excess thereof (or in
each case, if less, the then outstanding principal amount of the applicable Term
Loan) and shall be applied, on a pro rata basis, to the outstanding principal
installments of the Initial Term Loan and, if applicable, any Incremental Term
Loans as directed by the Borrower. Each repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the applicable Term
Loan Lenders of each Notice of Prepayment. Notwithstanding the foregoing, any
Notice of Prepayment delivered in connection with any refinancing of all of the
Credit Facility or other transaction may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or transaction and may be
revoked by the Borrower in the event such refinancing or transaction is not
consummated; provided that the delay or failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 5.9.

(b)                Mandatory Prepayments.

(i)                  Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (iii) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance not otherwise permitted pursuant to Section 9.1. Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.

(ii)                Asset Dispositions.

(A)              Upon an Asset Disposition under Section 9.5(f) or any Insurance
and Condemnation Event, the Net Cash Proceeds received by the Borrower or its
Subsidiaries may be applied:

(x) in the case of any Asset Disposition by a Subsidiary that is not a Guarantor
or consisting of Equity Interests of a Subsidiary that is not a Guarantor, to
repay Indebtedness of such Subsidiary, or

(y) to reinvest in or acquire assets (including Equity Interests or other assets
acquired in connection with a Permitted Acquisition or that would constitute a
Permitted Investment) used or useful in a business permitted under

42

--------------------------------------------------------------------------------

 

Section 9.11; provided that to the extent the assets subject to such Asset
Disposition were Collateral, such newly acquired assets shall also be
Collateral.

If any Net Cash Proceeds are not applied or invested (or committed pursuant to a
written agreement to be applied or invested) as provided in subclause (x) or (y)
of subclause (A) above within 365 days after receipt (or in the case of any
amount committed to be so applied or reinvested, which are not actually so
applied or reinvested within 180 days following such 365 day period) will be
deemed to constitute “Excess Proceeds.” Within five (5) Business Days following
the date on which the aggregate amount of Excess Proceeds exceeds $25.0 million
during any Fiscal Year (or, if such threshold is not met during any Fiscal Year,
within five (5) Business Days following the end of such Fiscal Year), the
Borrower shall make mandatory principal prepayments of the Term Loans in the
manner set forth in clause (iii) below in amounts equal to the Term Loan First
Lien Percentage of such Excess Proceeds from any Asset Disposition (other than
for the avoidance of doubt any Asset Disposition permitted pursuant to, and in
accordance with, clauses (a) through (e) of Section 9.5).

 

(iii)               Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) or (ii) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied as follows: subject to the Intercreditor Agreement, ratably between the
Initial Term Loans and any Incremental Term Loans to reduce on a pro rata basis
the remaining scheduled principal installments of the Initial Term Loans and as
determined by the Borrower and the applicable Incremental Lenders to reduce the
remaining scheduled principal installments of any Incremental Term Loans)
pursuant to Section 4.3 (it being understood that the minimum amounts and
increments set forth in Section 4.4 shall not apply to prepayments under this
Section 4.4(b)). For the avoidance of doubt, the Borrower shall be permitted to
apply Net Cash Proceeds from any Asset Disposition or any Insurance and
Condemnation Event to repay, prepay redeem, purchase or otherwise acquire the
Term Loan First Lien Percentage of the Term Loans and other Pari Passu Lien
Indebtedness using the balance of the Net Cash Proceeds at any time without
waiting for the end of the reinvestment period and determining Excess Proceeds.
Pending the final application of any such Net Cash Proceeds, the Borrower or its
Subsidiaries may temporarily reduce revolving indebtedness under any revolving
debt facility or otherwise invest such Net Cash Proceeds in cash or Cash
Equivalents.

(iv)              No Reborrowings. Amounts prepaid under the Term Loan pursuant
to this Section may not be reborrowed. Each prepayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1                  Interest.

(a)                Interest Rate Options. Subject to the provisions of this
Section, at the election of the Borrower, (i) Revolving Credit Loans and the
Term Loans shall bear interest at (A) the Base Rate plus the Applicable Margin
or (B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days (or four (4) Business Days
with respect to a LIBOR Rate based on a twelve month Interest Period) after the
Closing Date unless the Borrower has delivered to

43

--------------------------------------------------------------------------------

 

the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Margin. The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2.

(b)                Default Rate. Subject to Section 10.3, (i) immediately upon
the occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(c)                Interest Payment and Computation. Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing December 31, 2014; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).

(d)                Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

SECTION 5.2                  Notice and Manner of Conversion or Continuation of
Loans. Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate

44

--------------------------------------------------------------------------------

 

Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan; provided that if the Borrower
wishes to request LIBOR Rate Loans having an Interest Period of twelve months in
duration, such notice must be received by the Administrative Agent not later
than 11:00 a.m. four (4) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. If the Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.3                  Fees.

(a)                Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2014
and ending on the date upon which all Obligations (other than inchoate
indemnification obligations and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements made therefor satisfactory to the Issuing Bank) and the Revolving
Credit Commitment has been terminated. The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.

(b)                Other Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their Fee Letter. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

SECTION 5.4                  Manner of Payment. Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than

45

--------------------------------------------------------------------------------

 

1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of any Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of such Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).

SECTION 5.5                  Evidence of Indebtedness.

(a)                Extensions of Credit. The Extensions of Credit made by each
Lender and each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender or the applicable Issuing
Lender shall be conclusive absent manifest error of the amount of the Extensions
of Credit made by the Lenders or such Issuing Lender to the Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

(b)                Participations. In addition to the accounts and records
referred to in subsection (a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

46

--------------------------------------------------------------------------------

 

 

SECTION 5.6                  Sharing of Payments by Lenders. If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)                  if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

(ii)                the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 5.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7                  Administrative Agent’s Clawback.

(a)                Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender (i) in
the case of Base Rate Loans, not later than 12:00 noon on the date of any
proposed borrowing and (ii) otherwise, prior to the proposed date of any
borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Sections 2.3(b) and 4.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim

47

--------------------------------------------------------------------------------

 

the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b)                Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(c)                Nature of Obligations of Lenders Regarding Extensions of
Credit. The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

SECTION 5.8                  Changed Circumstances.

(a)                Circumstances Affecting LIBOR Rate Availability. In
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 5.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period.

(b)                Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental

48

--------------------------------------------------------------------------------

 

Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR
Rate Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and
thereafter the Borrower may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

SECTION 5.9                  Indemnity. The Borrower hereby indemnifies each of
the Lenders against any loss or expense (including any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain a LIBOR
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.10              Increased Costs.

(a)                Increased Costs Generally. If any Change in Law shall:

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or any Issuing Lender;

(ii)                subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)               impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its

49

--------------------------------------------------------------------------------

 

obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Lender or
such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, such Issuing Lender or other
Recipient, the Borrower shall promptly pay to any such Lender, such Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b)                Capital Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy), then from time to time upon written request of such Lender or
such Issuing Lender the Borrower shall promptly pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered.

(c)                Certificates for Reimbursement. A certificate of a Lender, or
an Issuing Lender or such other Recipient setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or such Issuing Lender,
such other Recipient or any of their respective holding companies, as the case
may be, as specified in paragraph (a) or (b) of this Section and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Lender or such other Recipient, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d)                Delay in Requests. Failure or delay on the part of any Lender
or any Issuing Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or an Issuing
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or such Issuing Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

SECTION 5.11              Taxes.

(a)                Defined Terms. For purposes of this Section 5.11, the term
“Lender” includes any Issuing Lender and the term “Applicable Law” includes
FATCA.

(b)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Credit Party under any Loan Document shall be made
without deduction or withholding for any Taxes,

50

--------------------------------------------------------------------------------

 

except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding for Indemnified Taxes has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section), the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.

(c)                Payment of Other Taxes by the Credit Parties. The Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)                Indemnification by the Credit Parties. The Credit Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e)                Indemnification by the Lenders. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
or Issuing Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s or Issuing Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and each Issuing
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender or Issuing Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 5.11, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g)                Status of Lenders.

(i)                  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the

51

--------------------------------------------------------------------------------

 

Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)                Without limiting the generality of the foregoing:

(A)              Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and

52

--------------------------------------------------------------------------------

 

(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)              if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the

53

--------------------------------------------------------------------------------

 

request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)                  Survival. Each party’s obligations under this Section 5.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 5.12              Mitigation Obligations; Replacement of Lenders.

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 5.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)                Replacement of Lenders. If any Lender requests compensation
under Section 5.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.12(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or Section 5.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)                  the Borrower shall have paid to the Administrative Agent
the assignment fee (if any) specified in Section 12.9 (unless such fee is waived
by the Administrative Agent);

(ii)                such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

54

--------------------------------------------------------------------------------

 

 

(iii)               in the case of any such assignment resulting from a claim
for compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)              such assignment does not conflict with Applicable Law; and

(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 5.13              Incremental Loans.

(a)                At any time, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of:

(i)                  one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more additional term loans (any such additional term loan, an
“Incremental Term Loan”); or

(ii)                one or more increases in the Revolving Credit Commitments
(any such increase, an “Incremental Revolving Credit Commitment” and, together
with the Incremental Term Loan Commitments, the “Incremental Loan Commitments”)
to make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and, together with the
Incremental Term Loans, the “Incremental Loans ”);

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments when combined with the aggregate outstanding principal amount
of Additional Pari Passu Debt shall not (as of any date of incurrence thereof)
exceed $250,000,000 or, if greater, an amount equal to the principal amount of
additional Indebtedness that would cause the Consolidated Total Net Leverage
Ratio as of the four (4) consecutive fiscal quarter period most recently ended
prior to the incurrence of such additional Indebtedness, calculated on a Pro
Forma Basis after giving effect to the incurrence of such additional
Indebtedness (assuming any Incremental Revolving Credit Commitment is fully
drawn but without netting the cash proceeds of such Indebtedness), not to exceed
2.50 to 1.00 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $100,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

55

--------------------------------------------------------------------------------

 

 

(A)              no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B)              the Administrative Agent and the Lenders shall have received
from the Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.15 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment being deemed to be
fully funded but without netting the cash proceeds received in connection with
any Incremental Loan Commitment) and (z) any Permitted Acquisition consummated
in connection therewith;

(C)              each of the representations and warranties contained in Article
VII shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects, on such Increased Amount Date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date);

(D)              the proceeds of any Incremental Loans shall be used for working
capital or general corporate purposes of the Borrower and its Subsidiaries
(including Permitted Acquisitions);

(E)               each Incremental Loan Commitment (and the Incremental Loans
made thereunder) shall constitute Obligations of the Borrower and shall be
secured and guaranteed with the other Extensions of Credit on a pari passu
basis;

(F)              (1) in the case of each Incremental Term Loan (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term Loan and the
Borrower, but will not in any event have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the Term Loan Maturity Date;

(y) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increased Amount Date; provided that if the
Applicable Margin in respect of any Incremental Term Loan exceeds the Applicable
Margin for the Initial Term Loan by more than 0.50%, then the Applicable Margin
for the Initial Term Loan shall be increased so that the Applicable Margin in
respect of such Initial Term Loan is equal to the Applicable Margin for the
Incremental Term Loan minus 0.50%; provided further in determining the
Applicable Margin(s) applicable to each Incremental Term Loan

56

--------------------------------------------------------------------------------

 

and the Applicable Margin(s) for the Initial Term Loan, (AA) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under such Incremental
Term Loan or the Initial Term Loan in the initial primary syndication thereof
shall be included (with OID being equated to interest based on assumed four-year
life to maturity) and (BB) customary arrangement or commitment fees payable to
any arranger (or its affiliates) in connection with the Initial Term Loan or to
one or more arrangers (or their affiliates) of any Incremental Term Loan shall
be excluded (it being understood that the effects of any and all interest rate
floors shall be included in determining Applicable Margin(s) under this
provision); and

(z) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not materially consistent with the terms
and conditions applicable to the Initial Term Loan, shall be reasonably
satisfactory to the Administrative Agent and the Borrower;

(2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans;

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

(G)             (1) any Incremental Lender making any Incremental Term Loan
shall be entitled to the same voting rights as the existing Term Loan Lenders
under the Term Loan Facility and each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as the Initial Term Loan (such
prepayments to be shared pro rata on the basis of the original aggregate funded
amount thereof among the Initial Term Loan and the Incremental Term Loans); and

(2) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each

57

--------------------------------------------------------------------------------

 

Incremental Revolving Credit Increase shall receive proceeds of prepayments on
the same basis as the other Revolving Credit Loans made hereunder;

(H)              such Incremental Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(I)                 the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Loan and/or Incremental Term
Loan Commitment) reasonably requested by Administrative Agent in connection with
any such transaction.

(b)                (i) The Incremental Term Loans shall be deemed to be Term
Loans; provided that such Incremental Term Loan shall be designated as a
separate tranche of Term Loans for all purposes of this Agreement.

(ii)                The Incremental Lenders shall be included in any
determination of the Required Lenders, and, unless otherwise agreed, the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.

(c)                (i) On any Increased Amount Date on which any Incremental
Term Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make, or be obligated to make, an Incremental Term Loan to the Borrower in
an amount equal to its Incremental Term Loan Commitment and shall become a Term
Loan Lender hereunder with respect to such Incremental Term Loan Commitment and
the Incremental Term Loan made pursuant thereto.

(ii)                On any Increased Amount Date on which any Incremental
Revolving Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

SECTION 5.14              Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a)                Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that

58

--------------------------------------------------------------------------------

 

the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(b)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 5.14 or
Section 5.15 in respect of Letters of Credit and Swingline Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce the Fronting Exposure of any
Issuing Lender and/or the Swingline Lender, as applicable, shall no longer be
required to be held as Cash Collateral pursuant to this Section 5.14 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent, the Issuing Lenders and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 5.15, the Person providing Cash Collateral, the Issuing Lenders and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

SECTION 5.15              Defaulting Lenders.

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

(i)                  Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 12.2.

(ii)                Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article X or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future

59

--------------------------------------------------------------------------------

 

Letters of Credit and Swingline Loans issued under this Agreement, in accordance
with Section 5.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)               Certain Fees.

(A)              No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)              Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.

(C)              With respect to any Commitment Fee or letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each applicable Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iv)              Reallocation of Participations to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be

60

--------------------------------------------------------------------------------

 

reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that (x)
the conditions set forth in Section 6.2 (other than clause (d) thereof) are
satisfied at the time of such reallocation (and, so long as the Administrative
Agent has provided notice to the Borrower of such reallocation, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)                Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

(b)                Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Issuing Lenders and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1                  Conditions to Closing and Initial Extensions of
Credit. The obligation of the Lenders to close this Agreement and to make the
initial Loans or issue or participate in the initial Letter of Credit, if any,
on the Closing Date is subject to the satisfaction of each of the following
conditions:

(a)                Executed Loan Documents. This Agreement, a Revolving Credit
Note in favor of each Revolving Credit Lender requesting a Revolving Credit
Note, a Term Loan Note in favor of each Term Loan Lender requesting a Term Loan
Note, a Swingline Note in favor of the Swingline Lender (in each case, if
requested thereby), the Security Documents required to be delivered on the
Closing Date, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

61

--------------------------------------------------------------------------------

 

(b)                Closing Certificates; Etc. The Administrative Agent shall
have received each of the following in form and substance reasonably
satisfactory to the Administrative Agent:

(i)                  Officer’s Certificate. A certificate from a Responsible
Officer of the Borrower to the effect that (A) all representations and
warranties of the Credit Parties contained in this Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since July 31, 2014, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect; and (E) 
each of the Credit Parties, as applicable, has satisfied each of the conditions
set forth in Section 6.1 and Section 6.2.

(ii)                Certificate of Secretary of each Credit Party. A certificate
of a secretary, assistant secretary or other Responsible Officer of each Credit
Party certifying as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or other governing document of such Credit Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) the
certificate required to be delivered pursuant to Section 6.1(b)(iii) with
respect to such Credit Party.

(iii)               Certificates of Good Standing. Certificates as of a recent
date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable.

(iv)              Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Administrative Agent, the Collateral Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request (which such opinions shall expressly permit
reliance by permitted successors and assigns of the Administrative Agent, the
Collateral Agent and the Lenders).

(c)                Personal Property Collateral.

(i)                  Filings and Recordings. The Collateral Agent shall have
received information necessary file UCC-1 financing statements in the
jurisdictions of incorporation or formation of each Credit Party.

(ii)                Pledged Collateral. The Collateral Agent shall have received
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.

62

--------------------------------------------------------------------------------

 

(iii)               Lien Search. The Collateral Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).

(iv)              Property and Liability Insurance. The Collateral Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Collateral Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Collateral Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance).

(d)                [Reserved].

(e)                Consents; Defaults.

(i)                  Governmental and Third Party Approvals. The Credit Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(ii)                No Injunction, Etc. No action, proceeding or investigation
shall have been instituted, threatened in writing or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(f)                 Financial Matters.

(i)                  Financial Condition/Solvency Certificate. The Borrower
shall have delivered to the Administrative Agent a certificate, in form and
substance satisfactory to the Administrative Agent, and certified as accurate by
the chief financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent
and (B) attached thereto are calculations evidencing compliance on a Pro Forma
Basis after giving effect to the Transactions with the covenants contained in
Section 9.15.

(ii)                Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the

63

--------------------------------------------------------------------------------

 

extent invoiced, accrued and unpaid prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(g)                Private Placement Note Purchase Agreement and Intercreditor
Agreement. The Borrower shall have contemporaneously executed and consummated
one or more definitive note purchase agreements for the private placement
Indebtedness in an aggregate principal amount not to exceed $400,000,000 on
terms and conditions reasonably acceptable to the Administrative Agent
(collectively, the “Private Placement Note Purchase Agreement”), including,
without limitation, receipt of all regulatory, contractual and other approvals
and consents necessary to consummate such Private Placement Note Purchase
Agreement. With respect to the Indebtedness under the Private Placement Note
Purchase Agreement, the Administrative Agent shall have received a fully
executed and duly authorized, Intercreditor Agreement, in form and substance
reasonably satisfactory to the Administrative Agent.

(h)                Miscellaneous.

(i)                  Notice of Account Designation. The Administrative Agent
shall have received a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

(ii)                Due Diligence. The Administrative Agent shall have
completed, to its satisfaction, all legal, tax, environmental, business and
other due diligence with respect to the business, assets, liabilities,
operations and condition (financial or otherwise) of the Borrower and its
Subsidiaries in scope and determination satisfactory to the Administrative Agent
in its sole discretion.

(iii)               Existing Indebtedness. All existing Indebtedness of the
Borrower and its Subsidiaries (including Indebtedness under the Existing Credit
Agreement but excluding Indebtedness permitted pursuant to Section 9.1) shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.

(iv)              [Reserved].

(v)                PATRIOT Act, etc. The Borrower and each of the Guarantor
shall have provided to the Administrative Agent and the Lenders, at least five
(5) days prior to the Closing Date, the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act, applicable “know your customer” and anti-money laundering rules
and regulations.

(vi)              Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

64

--------------------------------------------------------------------------------

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2                  Conditions to All Extensions of Credit. The
obligations of the Lenders to make or participate in any Extensions of Credit
(including the initial Extension of Credit) or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing issuance or extension date:

(a)                Continuation of Representations and Warranties. The
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing issuance or extension
date with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

(b)                No Existing Default. No Default or Event of Default shall
have occurred and be continuing (i) on the borrowing with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

(c)                Notices. The Administrative Agent shall have received a
Notice of Borrowing or Letter of Credit Application, as applicable, from the
Borrower in accordance with Section 2.3(a), Section 3.2, Section 4.2 or
Section 5.2, as applicable.

(d)                New Swingline Loans/Letters of Credit. So long as any Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Lender
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1                  Organization; Power; Qualification. Each Credit
Party and each Subsidiary thereof (a) is duly organized or incorporated, validly
existing and in good standing (or in the case of any Foreign Subsidiary, the
equivalent status, if any, in the applicable foreign jurisdiction) under the
laws of

65

--------------------------------------------------------------------------------

 

the jurisdiction of its incorporation or formation, (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization (to the
extent applicable in the case of Foreign Subsidiaries) except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect. Each Credit Party and each
Subsidiary as of the Closing Date, and the jurisdictions in which each Credit
Party and each Subsidiary thereof are organized and qualified to do business as
of the Closing Date, are listed on Schedule 7.1 to the Disclosure Letter.

SECTION 7.2                  Ownership. As of the Closing Date, the
capitalization of each Credit Party (other than the Borrower) consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.2 to the Disclosure
Letter. As of the Closing Date, all outstanding shares of each Subsidiary have
been duly authorized and validly issued and, to the extent applicable, are fully
paid and nonassessable and not subject to any preemptive or similar rights,
except as described in Schedule 7.2 to the Disclosure Letter. As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Subsidiary, except as described on Schedule
7.2 to the Disclosure Letter.

SECTION 7.3                  Authorization; Enforceability. Each Credit Party
has the right, power and authority and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party that is
a party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies (regardless of whether enforcement is sought
in equity or at law).

SECTION 7.4                  Compliance of Agreement, Loan Documents and
Borrowing with Laws, Etc. The execution, delivery and performance by each Credit
Party of the Loan Documents to which each such Person is a party, in accordance
with their respective terms, the Extensions of Credit hereunder and the
transactions contemplated hereby or thereby do not and will not, by the passage
of time, the giving of notice or otherwise, (a) require any Governmental
Approval on the part of any Credit Party or violate any Applicable Law relating
to any Credit Party or any Subsidiary thereof where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) consents or
filings under the UCC.

66

--------------------------------------------------------------------------------

 

SECTION 7.5                  Compliance with Law; Governmental Approvals. Each
Credit Party and each Subsidiary thereof (a) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (a), (b) or (c) where the failure to have, comply, file or retain
could not reasonably be expected to have a Material Adverse Effect.

SECTION 7.6                  Tax Returns and Payments. Each Credit Party and
each Subsidiary thereof has duly filed or caused to be filed all federal and all
other material state, local and other tax returns required by Applicable Law to
be filed, and has paid, or made adequate provision for the payment of, all
federal and all other material state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party). Such returns accurately reflect in all
material respects all liability for taxes of any Credit Party or any Subsidiary
thereof for the periods covered thereby. As of the Closing Date, except as set
forth on Schedule 7.6 to the Disclosure Letter, there is no ongoing audit or
examination or, to its knowledge, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Subsidiary thereof. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party or that could not reasonably be expected to
have a Material Adverse Effect and (b) Permitted Liens). The charges, accruals
and reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years that could
reasonably be expected to have a Material Adverse Effect.

SECTION 7.7                  Intellectual Property Matters. Each Credit Party
and each Subsidiary thereof owns or possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business except where the failure to own or possess such rights could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, in each
case where such revocation, termination or liability could reasonably be
expected to have a Material Adverse Effect.

SECTION 7.8                  Environmental Matters.

(a)                None of the Credit Parties and nor any Subsidiary thereof has
released any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws which could
reasonably be expected to have a Material Adverse Effect;

(b)                To its knowledge, each Credit Party and each Subsidiary
thereof and all their operations are in compliance, and have been in compliance,
with all applicable Environmental Laws except for such

67

--------------------------------------------------------------------------------

 

noncompliance or violations which could not reasonably be expected to have a
Material Adverse Effect, and none of the Credit Parties nor any Subsidiary
thereto has actual knowledge of any contamination at, under or about such owned
or leased properties which would reasonably be expected to materially interfere
with their continued operations;

(c)                No Credit Party nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, nor does any Credit Party or any Subsidiary thereof have actual
knowledge that any such written notice will be received or is being threatened;

(d)                To its knowledge, none of the Credit Parties nor any
Subsidiary has transported or disposed of any Hazardous Materials to or from the
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could reasonably
be expected to give rise to liability under, Environmental Laws which could
reasonably be expected to have a Material Adverse Effect, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws which could reasonably be
expected to have a Material Adverse Effect; and

(e)                No judicial proceedings or governmental or administrative
action is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders,
outstanding under any applicable Environmental Law with respect to any Credit
Party, any Subsidiary thereof, that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

SECTION 7.9                  Employee Benefit Matters.

(a)                [reserved];

(b)                Each Credit Party and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(c)                As of the Closing Date, no Pension Plan has been terminated,
nor has any Pension Plan become subject to funding based benefit restrictions
under Section 436 of the Code, nor has any funding waiver from the IRS been
received or requested with respect to any Pension Plan, nor has any Credit Party
or any ERISA Affiliate failed to make any contributions or to pay any amounts
due and owing as required by Sections 412 or 430 of the Code, Section 302 of
ERISA or the terms of any Pension Plan on or prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of

68

--------------------------------------------------------------------------------

 

ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

(d)                Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no Credit Party nor any
ERISA Affiliate has: (i) engaged in a nonexempt prohibited transaction described
in Section 406 of the ERISA or Section 4975 of the Code, (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

(e)                No Termination Event has occurred or is reasonably expected
to occur;

(f)                 Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no proceeding, claim (other
than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to its knowledge, threatened concerning or
involving (i) any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) any Pension Plan or (iii) any Multiemployer Plan.

SECTION 7.10              Margin Stock. No Credit Party nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock”.

SECTION 7.11              Government Regulation. No Credit Party nor any
Subsidiary thereof is required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, and no Credit Party nor any
Subsidiary thereof is, or after giving effect to any Extension of Credit will
be, subject to regulation under the Interstate Commerce Act, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.

SECTION 7.12              Material Contracts. The Borrower’s filings with the
SEC set forth a complete and accurate list of all Material Contracts of each
Credit Party and each Subsidiary thereof in effect as of the Closing Date. Other
than as set forth in Schedule 7.12 to the Disclosure Letter, as of the Closing
Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. As of the Closing
Date, no Credit Party nor any Subsidiary thereof (nor, to its knowledge, any
other party thereto) is in breach of or in default under any Material Contract
in any material respect.

SECTION 7.13              Employee Relations. As of the Closing Date, no Credit
Party or any Subsidiary thereof is party to any collective bargaining agreement,
nor has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.13 to the Disclosure

69

--------------------------------------------------------------------------------

 

Letter. The Borrower knows of no pending or threatened in writing strikes, work
stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

SECTION 7.14              Burdensome Provisions. The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary or to transfer any of its assets or
properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law or as
permitted by Section 9.10.

SECTION 7.15              Financial Statements. The audited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal year
ended July 31, 2014 delivered to the Administrative Agent and the Lenders prior
to the Closing Date fairly present in all material respects on a Consolidated
basis the assets, liabilities and financial position of the Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP. Such financial statements show all material indebtedness
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed in financial statements prepared in accordance with GAAP. The pro
forma financial statements and projections delivered by the Borrower to the
Administrative Agent and the Lenders prior to the Closing Date were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

SECTION 7.16              No Material Adverse Change. Since July 31, 2014, there
has been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.

SECTION 7.17              Solvency. The Borrower and its Subsidiaries, on a
Consolidated basis, are Solvent.

SECTION 7.18              Title to Properties. Each Credit Party and each
Subsidiary thereof has such title to the real property owned or leased by it as
is necessary or desirable to the conduct of its business and valid and legal
title to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder or where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

SECTION 7.19              Litigation. There are no actions, suits or proceedings
pending nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

70

--------------------------------------------------------------------------------

 

 

SECTION 7.20              Anti-Terrorism; Anti-Money Laundering. No Credit Party
nor any of its Subsidiaries or, to their knowledge, any of their Related Parties
(i) is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et
seq.), (ii) is in violation of (A) the Trading with the Enemy Act, (B) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or (C) the PATRIOT Act (collectively, the “Anti-Terrorism
Laws”) or (iii) is a Sanctioned Person. No part of the proceeds of any Extension
of Credit hereunder will be unlawfully used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, the Arranger, the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Swingline
Lender) of any Anti-Terrorism Laws.

SECTION 7.21              Absence of Defaults. No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (b), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 7.22              Senior Indebtedness Status. The Obligations of each
Credit Party under this Agreement and each of the other Loan Documents rank and
shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and effectively senior to the extent of the value of
the Collateral to all unsubordinated unsecured Indebtedness of each such Person
and, to the extent applicable, is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness.

SECTION 7.23              Disclosure. The Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished in writing by or on behalf
of any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole and
together with the Borrower’s filings with the SEC, contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections); provided further that with respect
to information relating to the Borrower’s industry generally and trade data
which relates to a Person that is not the Borrower or a Subsidiary thereof, the
Borrower represents and warrants only that such information is believed by it in
good faith to be accurate in all material respects.

SECTION 7.24              Compliance with FCPA.

71

--------------------------------------------------------------------------------

 

 

Each of the Credit Parties and their Subsidiaries is in compliance in all
material respects with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq., and any foreign counterpart thereto. None of the Credit Parties or
their Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq.

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized or other arrangements with
respect thereto have been made that are satisfactory to the Issuing Bank) and
the Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

SECTION 8.1                  Financial Statements and Budgets. Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

(a)                Annual Financial Statements. As soon as practicable and in
any event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof (after giving effect to any extensions for filing under
Rule 12b-25 promulgated under the Exchange Act)) after the end of each Fiscal
Year (commencing with the Fiscal Year ended July 31, 2015), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing, and accompanied by a report and opinion thereon by such certified
public accountants prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by the Borrower or any of its Subsidiaries not in
accordance with GAAP.

(b)                Quarterly Financial Statements. As soon as practicable and in
any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof (after giving effect to any extensions for filing
under Rule 12b-25 promulgated under the Exchange Act)) after the end of the
first three fiscal quarters of each Fiscal Year (commencing with the fiscal
quarter ended January 31, 2015), an unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated statements of income and cash flows, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and

72

--------------------------------------------------------------------------------

 

certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

(c)                Annual Projections. As soon as practicable and in any event
within one hundred twenty (120) days after the end of each Fiscal Year, a
projected income statement, balance sheet and statement of cash flows of the
Borrower and its Subsidiaries, on a consolidated basis, for the upcoming Fiscal
Year, accompanied by a certificate from a Responsible Officer of the Borrower to
the effect that such projected income statement, balance sheet and statement of
cash flows contain good faith projections (utilizing assumptions believed to be
reasonable at the time of delivery of such projections) of the consolidated
financial condition and operations of the Borrower and its Subsidiaries for such
period.

SECTION 8.2                  Certificates; Other Reports. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

(a)                at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b), (i) a duly completed Officer’s Compliance Certificate
signed by the chief executive officer, chief financial officer, vice president
of finance, treasurer or controller of the Borrower, (ii) a report containing
management’s discussion and analysis of such financial statements and (iii) a
calculation of Excess Cash Flow; provided, however, such calculation of Excess
Cash Flow shall only be required annually (with financial statements delivered
pursuant to Section 8.1(a)) unless the Total Net Leverage Ratio as of the most
recent fiscal quarter end is greater than or equal to 3.00 to 1.00;

(b)                promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its board of directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;

(c)                promptly after the furnishing thereof, copies of any
statement or report with respect to any event of default furnished to any holder
of Indebtedness of any Credit Party or any Subsidiary thereof in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement;

(d)                promptly after the institution or filing thereof, notice of
any action or proceeding against any Credit Party or any Subsidiary thereof with
respect to any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;

(e)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower generally in their capacity as such, and copies
of all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f)                 promptly, and in any event within five (5) Business Days
after receipt thereof by any Credit Party or any Subsidiary thereof, copies of
each material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof;

73

--------------------------------------------------------------------------------

 

 

(g)                promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

(h)                such other information regarding the operations, business
affairs and financial condition of any Credit Party or any Subsidiary thereof as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(e) or any management report required to be delivered pursuant to
Section 8.2(a) (to the extent any such documents or reports are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide (by facsimile or electronic mail) copies
of the Officer’s Compliance Certificates required by Section 8.2 to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 8.3                  Notice of Litigation and Other Matters. Promptly
(but in no event later than ten (10) Business Days after any Responsible Officer
of any Credit Party obtains knowledge thereof) notify the Administrative Agent
in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):

(a)                the occurrence of any Default or Event of Default;

(b)                the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined could reasonably be expected to result in a
Material Adverse Effect;

(c)                any notice of any violation received by any Credit Party or
any Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

(d)                any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party or any
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect;

(e)                any attachment, judgment, lien, levy or order exceeding the
Threshold Amount assessed against any Credit Party or any Subsidiary thereof;

(f)                 any event which constitutes or which with the passage of
time or giving of notice or both would constitute a default or event of default
under any Material Contract to which the Borrower or any

74

--------------------------------------------------------------------------------

 

of its Subsidiaries is a party or by which the Borrower or any Subsidiary
thereof or any of their respective properties may be bound which could
reasonably be expected to have a Material Adverse Effect;

(g)                (i) any unfavorable determination letter from the IRS
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

(h)                promptly, any other development or event which could
reasonably be expected to have a Material Adverse Effect; and

(i)                  copies of all material notices relating to the Private
Placement Note Purchase Agreement, the Additional Pari Passu Agreements or the
Senior Notes received from or sent to the Noteholders.

Each notice pursuant to Section 8.3 (other than Section 8.3(i)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

SECTION 8.4                  Preservation of Corporate Existence and Related
Matters. Except as permitted by Section 9.4, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and if applicable qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so maintain or qualify could
reasonably be expected to have a Material Adverse Effect.

SECTION 8.5                  Maintenance of Property and Licenses.

(a)                In addition to the requirements of any of the Security
Documents, protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case for this
clause (a) except as such action or inaction would not reasonably be expected to
result in a Material Adverse Effect.

(b)                Maintain, in full force and effect in all material respects,
each and every license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 8.6                  Insurance. Maintain insurance with financially
sound and reputable insurance companies against at least such risks and in at
least such amounts as are customarily maintained by similar businesses and as
may be required by Applicable Law and as are required by any Security

75

--------------------------------------------------------------------------------

 

Documents. All such insurance shall, (a) name the Collateral Agent as an
additional insured party thereunder and (b) in the case of each casualty
insurance policy, name the Collateral Agent as lender’s loss payee.

SECTION 8.7                  Accounting Methods and Financial Records. Maintain
a system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be necessary to permit the
preparation of financial statements in accordance with GAAP and in compliance
with the regulations of any Governmental Authority having jurisdiction over it
or any of its Properties.

SECTION 8.8                  Payment of Taxes and Other Obligations. Pay and
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its Property and (b) all other
Indebtedness, obligations and liabilities in accordance with customary trade
practices, except where the failure to pay or perform such items described in
clauses (a) or (b) of this Section could not reasonably be expected to have a
Material Adverse Effect.

SECTION 8.9                  Compliance with Laws and Approvals. Observe and
remain in compliance with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.10              Environmental Laws. In addition to and without
limiting the generality of Section 8.9, except as would not reasonably be
expected to result in a Material Adverse Effect, (a) comply with all applicable
Environmental Laws and obtain and comply with and maintain any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, and (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws.

SECTION 8.11              Compliance with ERISA. In addition to and without
limiting the generality of Section 8.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

SECTION 8.12              [Reserved].

SECTION 8.13              Visits and Inspections. Permit representatives of the
Administrative Agent, the Collateral Agent or any Lender, from time to time upon
prior reasonable notice and at such times during normal business hours, all at
the expense of the Borrower, to visit and inspect its properties; inspect, audit
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business; provided
that excluding any such visits and inspections during the continuation of an
Event of

76

--------------------------------------------------------------------------------

 

Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrower’s expense and no Lender
may exercise any such right; provided further that upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent or any
Lender may do any of the foregoing at the expense of the Borrower at any time
without advance notice.

SECTION 8.14              Additional Subsidiaries.

(a)                Additional Domestic Subsidiaries. Promptly after the creation
or acquisition of any Domestic Subsidiary that is not an Excluded Subsidiary or
any formerly Excluded Subsidiary ceases to be an Excluded Subsidiary (and, in
any event, within forty-five (45) days after such creation, acquisition or
change (which change shall be determined and be deemed to have occurred at the
time financial statements for the applicable period have been provided by the
Borrower pursuant to this Agreement), as such time period may be extended by the
Collateral Agent in its sole discretion) cause such Person or any other Person
that guarantees the Senior Notes to (i) become a Guarantor by delivering to the
Collateral Agent a duly executed supplement to the Guaranty Agreement and
Security Agreement or such other document as the Collateral Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Security Agreement) owned by such
Subsidiary by delivering to the Collateral Agent a duly executed supplement to
each applicable Security Document or such other document as the Collateral Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document, (iii) deliver to the Collateral Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Collateral Agent, (iv) to the extent required by the
Security Agreement, deliver to the Collateral Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person (to the extent certificated),
(v) deliver to the Collateral Agent such updated Schedules to the Loan Documents
as reasonably requested by the Collateral Agent with respect to such Person, and
(vi) deliver to the Collateral Agent such other documents as may be reasonably
requested by the Collateral Agent, all in form, content and scope reasonably
satisfactory to the Collateral Agent.

(b)                Additional Foreign Subsidiaries. Notify the Collateral Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Collateral Agent in its
sole discretion), cause (i) the applicable Credit Party to deliver to the
Collateral Agent Security Documents pledging sixty‑five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Collateral Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Collateral Agent, (iii) such Person to deliver to
the Collateral Agent such updated Schedules to the Loan Documents as requested
by the Collateral Agent with regard to such Person and (iv) such Person to
deliver to the Collateral Agent such other documents as may be reasonably
requested by the Collateral Agent, all in form, content and scope reasonably
satisfactory to the Collateral Agent. Notwithstanding the foregoing, in no event
shall any Credit Party or any Subsidiary thereof be required to deliver any
documents governed by, or take any action with respect to any pledge of such new
First Tier Foreign Subsidiary under, the laws of any non-U.S. jurisdiction.

(c)                Merger Subsidiaries. Notwithstanding the foregoing, to the
extent any new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any assets or liabilities other than any merger consideration

77

--------------------------------------------------------------------------------

 

contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within forty-five (45) days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Collateral Agent in its
sole discretion).

(d)                Exclusions. The provisions of this Section 8.14 shall not
apply to assets as to which the Collateral Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

SECTION 8.15              Use of Proceeds.

(a)                The Borrower shall use the proceeds of the Extensions of
Credit (i) to finance Capital Expenditures, (ii) pay fees, commissions and
expenses in connection with the Transactions, and (iii) for working capital and
general corporate purposes of the Borrower and its Subsidiaries.

(b)                The Borrower shall use the proceeds of any Incremental Term
Loan and any Incremental Revolving Credit Increase as permitted pursuant to
Section 5.13, as applicable.

SECTION 8.16              Further Assurances.

Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent, the Collateral
Agent or the Required Lenders may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Credit
Parties.  The Borrower also agrees to provide to the Administrative Agent and
the Collateral Agent, from time to time upon the reasonable request by the
Administrative Agent or the Collateral Agent, evidence reasonably satisfactory
to the Administrative Agent and the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

SECTION 8.17                  Post-Closing Matters. Execute and deliver the
documents and complete the tasks set forth on Schedule 2, in each case within
the time limits specified on such schedule.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized or other arrangements with
respect thereto have been made that are satisfactory to the Issuing Bank) and
the Commitments terminated, each Credit Party will not, and will not permit any
of their respective Subsidiaries to:

SECTION 9.1                  Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a)                the Obligations;

78

--------------------------------------------------------------------------------

 

 

(b)                Indebtedness and obligations owing under Hedge Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate, commodity price or other risks and not for speculative purposes;

(c)                Indebtedness existing on the Closing Date and listed on
Schedule 9.1 to the Disclosure Letter, and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the final maturity date and weighted average life of
such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension and (iii) any refinancing, refunding, renewal or
extension of any Subordinated Indebtedness shall be (A) on subordination terms
at least as favorable to the Lenders, (B) no more restrictive on the Borrower
and its Subsidiaries than the Subordinated Indebtedness being refinanced,
refunded, renewed or extended and (C) in an amount not less than the amount
outstanding at the time of such refinancing, refunding, renewal or extension
(the foregoing clauses (A) and (B) being determined by the Borrower in its
reasonable judgment);

(d)                Indebtedness of a Person existing at the time such Person
became a Subsidiary or assets were acquired from such Person in connection with
an Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $5,000,000 at any time outstanding;

(e)                Guaranty Obligations with respect to Indebtedness permitted
pursuant to subsections (a) through (d), clause (i), clause (j), clause (n) and
clause (o) of this Section;

(f)                 unsecured intercompany Indebtedness:

(i)  owed by any Credit Party to another Credit Party;

(ii)  owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);

(iii)               owed by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary; and

(iv)  owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi);

(g)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;

(h)                Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

79

--------------------------------------------------------------------------------

 

(i)                  Additional Pari Passu Debt, provided that the total
aggregate principal amount for all such Additional Pari Passu Debt when combined
with the aggregate outstanding amount of any Incremental Loan Commitments shall
not (as of any date of incurrence thereof) exceed $250,000,000 or, if greater,
an amount equal to the amount of additional Indebtedness that would not cause
the Consolidated Total Net Leverage Ratio as of the four (4) consecutive fiscal
quarter period most recently ended prior to the incurrence of such additional
Indebtedness, calculated on a Pro Forma Basis after giving effect to the
incurrence of such additional Indebtedness (assuming any Incremental Revolving
Credit Commitment is fully drawn but without netting the cash proceeds of such
Indebtedness), to exceed 2.50 to 1.00;

(j)                  Indebtedness incurred under Private Placement Note Purchase
Agreement in an aggregate principal amount not to exceed $400,000,000 at any
time outstanding;

(k)                Indebtedness under the Cash Collateralized Letters of Credit
in an aggregate amount not to exceed $25,000,000;

(l)                  Indebtedness arising in connection with customary Cash
Management Agreements;

(m)              customer deposits and advance payments received in the ordinary
course of business from customers for goods or services purchased in the
ordinary course of business;

(n)                Indebtedness (including purchase money Indebtedness and
Capital Leases financing the acquisition, improvement, or construction of
equipment (and related software), real estate or facilities) of the Credit
Parties and their Subsidiaries in an aggregate principal amount not to exceed
10% of Consolidated Total Assets of the Borrower and its Subsidiaries at any
time outstanding; provided, however, (i) no Default or Event of Default shall
exist or result therefrom and (ii) Indebtedness of Foreign Subsidiaries shall
not exceed an aggregate principal amount at any time outstanding equal to 7.5%
of Consolidated Total Assets of the Borrower and its Subsidiaries as of the last
day of the fiscal quarter most recently ended for which financial statements
have been delivered pursuant to Section 8.1; and

(o)                other unsecured Indebtedness of the Credit Parties so long as
(i) no Default or Event of Default shall exist or result therefrom and (ii)
before and after giving effect thereto on a Pro Forma Basis the Consolidated
Total Net Leverage Ratio of the Borrower and its Subsidiaries (without any
deductions with respect to the cash proceeds of any such Indebtedness in
calculating net Indebtedness) is less than 3.25 to 1.00.

SECTION 9.2                  Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except:

(a)                Liens created pursuant to the Loan Documents (including,
without limitation, Liens in favor of the Swingline Lender and/or the Issuing
Lenders, as applicable, on Cash Collateral granted pursuant to the Loan
Documents);

(b)                Liens in existence on the Closing Date and described on
Schedule 9.2 to the Disclosure Letter, and the replacement, renewal or extension
thereof (including Liens incurred, assumed or suffered to exist in connection
with any refinancing, refunding, renewal or extension of Indebtedness pursuant
to Section 9.1(c) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 9.2 to the Disclosure Letter)); provided
that the scope of any such Lien shall not be increased, or otherwise expanded,
to cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;

80

--------------------------------------------------------------------------------

 

(c)                Liens for taxes, assessments and other governmental charges
or levies (excluding any Lien imposed pursuant to any of the provisions of ERISA
or Environmental Laws) (i) not yet due or as to which the period of grace (not
to exceed thirty (30) days), if any, related thereto has not expired or
(ii) which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

(d)                Liens of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

(e)                deposits or pledges made in the ordinary course of business
in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

(f)                 encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;

(g)                Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(h)                Liens securing (i) purchase money Indebtedness and Capital
Leases permitted under Section 9.1(n); provided that (A) such Liens shall be
created substantially simultaneously with the acquisition, repair, improvement
or lease, as applicable, of the related Property, (B) such Liens do not at any
time encumber any property other than the Property financed by such Indebtedness
(together with additions, accessions and improvements thereto and the proceeds
and products thereof), (C) the amount of Indebtedness secured thereby is not
increased and (D) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable); and (ii)
Liens securing Indebtedness of Foreign Subsidiaries permitted under Section
9.1(n);

(i)                  Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1(l) or securing appeal or
other surety bonds relating to such judgments;

(j)                  Liens on Property (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its Subsidiaries existing at the
time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition, purchase or other

81

--------------------------------------------------------------------------------

 

acquisition, (B) such Liens are applicable only to specific Property and the
proceeds thereof, (C) such Liens are not “blanket” or all asset Liens, (D) such
Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries and (E) the Indebtedness secured by such Liens is permitted under
Section 9.1(d) of this Agreement);

(k)                Liens arising as a matter of law or created in the ordinary
course of business in the nature of (i) normal and customary rights of setoff
and bankers’ liens upon deposits of cash in favor of banks or other depository
institutions and (ii) Liens securing reasonable and customary fees for services
in favor of banks, securities intermediaries or other depository institutions;

(l)                   Liens of (i) a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction and (ii)  any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;

(m)              (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

(n)                any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

(o)                Liens securing Indebtedness permitted under Sections 9.1(i),
(j) and (k);

(p)                Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods;

(q)                customary Liens on insurance proceeds securing financed
insurance premiums in the ordinary course of business;

(r)                 Liens on any cash earnest money deposit made by the Borrower
or any Subsidiary in connection with any letter of intent or acquisition
agreement relating to a Permitted Acquisition, Disposition or other transaction
that is not prohibited by this Agreement;

(s)                customary Liens granted in favor of a trustee pursuant to an
indenture relating to Indebtedness not prohibited under this Agreement to the
extent such Liens (i) only secure customary compensation, indemnification and
reimbursement obligations owing to such trustee under such indenture and (ii)
are limited to the cash held by such trustee (excluding cash held in trust for
the payment of such Indebtedness);

(t)                 deposits as security for contested Taxes or contested import
or customs duties;

(u)                customary Liens granted in the ordinary course of business
securing any overdraft and related liabilities arising under Cash Management
Agreements;

(v)                customary rights of first refusal, voting, redemption,
transfer or other restrictions with respect to the Equity Interests in any joint
venture entities or other Persons that are not Subsidiaries;

82

--------------------------------------------------------------------------------

 

(w)              Liens on cash and Cash Equivalents arising in connection with
the defeasance, discharge or redemption of Indebtedness not prohibited by this
Agreement;

(x)                assignments of the right to receive income effected as part
of the sale of a Subsidiary or a business unit that is otherwise permitted
pursuant to Section 9.5; and

(y)                other Liens securing Indebtedness or other obligations
permitted hereunder in an aggregate principal amount at any time outstanding not
exceeding $5,000,000.

Notwithstanding anything to the contrary contained in this Section 9.2, the
Borrower shall not permit any of its owned real property assets to be subject to
any Lien (other than as permitted pursuant to Section 9.2(h) or Section 9.2(j))
securing funded Indebtedness.

 

SECTION 9.3                  Investments. Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

(a)                (i)  Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date;

(ii)  Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3 to the
Disclosure Letter;

(iii)  Investments made after the Closing Date by any Credit Party in any other
Credit Party;

(iv) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any other Non-Guarantor Subsidiary;

(v) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Credit Party; and

(vi) Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed $10,000,000 (provided that any Investments in the form of loans or
advances made by any Credit Party to any Non-Guarantor Subsidiary pursuant to
this clause (vi) shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent);

(vii) intercompany charges of expenses in the ordinary course of business;

 

(b)                Investments in cash and Investments constituting Cash
Equivalents at the time acquired;

(c)                advances to officers, directors and employees of the Borrower
and Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

83

--------------------------------------------------------------------------------

 

(d)                deposits made in the ordinary course of business to secure
the performance of leases or other obligations as permitted by Section 9.2;

(e)                Hedge Agreements permitted pursuant to Section 9.1;

(f)                 purchases of assets in the ordinary course of business;

(g)                Investments by the Borrower or any Subsidiary thereof in the
form of Permitted Acquisitions;

(h)                Investments in the form of Restricted Payments permitted
pursuant to Section 9.6;

(i)                  Guarantee obligations permitted pursuant to Section 9.1 and
guarantees in respect of obligations that do not constitute Indebtedness;

(j)                  Investments consisting of extensions of credit in the
nature of accounts receivable (including intercompany receivables and
intercompany charges or expenses) or notes receivable arising from the grant of
trade credit in the ordinary course of business, prepayments or other credits to
suppliers or vendors made in the ordinary course of business and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(k)                Investments held by any Person that becomes a Subsidiary of
the Borrower after the date hereof pursuant to a Permitted Acquisition; provided
that such Investments are existing at the time such Person becomes a Subsidiary
of the Borrower and were not made in contemplation of such Permitted
Acquisition;

(l)                  to the extent permitted by Section 9.5, Investments
consisting of non-cash consideration received for any Disposition permitted by
Section 9.5;

(m)              Investments that consist of or result from a merger or
consolidation permitted by Section 9.4;

(n)                Investments so long as the Consolidated Total Net Leverage
Ratio both before and after giving effect to any such Investment on a Pro Forma
Basis is less than 3.00 to 1.00; provided, that, (i) both before and after
giving effect to any such Investment pursuant to this clause on a Pro Forma
Basis (A) Minimum Liquidity shall be not less than $75,000,000 and (B) no
Default or Event of Default shall have occurred and be continuing and (ii) this
clause (n) shall not be used to consummate Acquisitions; and

(o)                Investments, so long as the Consolidated Total Net Leverage
Ratio both before and after giving effect to any such Investment on a Pro Forma
Basis is less than 3.25 to 1.00, in an aggregate amount not to exceed the
Available Amount; provided, that, (i) both before and after giving effect to any
such Investment pursuant to this clause on a Pro Forma Basis (A) Minimum
Liquidity shall be not less than $75,000,000 and (B) no Default or Event of
Default shall have occurred and be continuing and (ii) this clause (o) shall not
be used to consummate Acquisitions.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any

84

--------------------------------------------------------------------------------

 

amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

SECTION 9.4                  Fundamental Changes. Merge, consolidate or
consummate any similar combination with, or consummate any Asset Disposition of
all or substantially all of its assets (whether in a single transaction or a
series of transactions) with, any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:

(a)                (i) any Wholly-Owned Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Guarantor (provided that the Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith);

(b)                (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary
may be merged, amalgamated or consolidated with or into, or be liquidated into,
any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is
a Domestic Subsidiary may be merged, amalgamated or consolidated with or into,
or be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c)                any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets;

(d)                (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to the Borrower or any
Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary or the Borrower;

(e)                any Wholly-Owned Subsidiary of the Borrower may merge with or
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with any acquisition permitted hereunder (including, without limitation, any
Permitted Acquisition permitted pursuant to Section 9.3(g)); provided; that if
any Credit Party is a party thereto, such Credit Party (or a Person who becomes
a Credit Party) will be the surviving corporation;

(f)                 any Subsidiary that is not a Credit Party may liquidate or
dissolve if (A) such liquidation or dissolution is not materially
disadvantageous to the Lenders and (B) all assets of such liquidated or
dissolved Subsidiary, after payment of all creditors of such Subsidiary, shall
be conveyed to the Borrower or a Subsidiary;

(g)                any Person may merge into the Borrower or any of its
Wholly-Owned Subsidiaries in connection with a Permitted Acquisition permitted
pursuant to Section 9.3(g); provided that (i) in the case of a merger involving
the Borrower or a Guarantor, the continuing or surviving Person shall be the
Borrower or such Guarantor and (ii) the continuing or surviving Person shall be
the Borrower or a Wholly-Owned Subsidiary of the Borrower; and

(h)                Asset Dispositions permitted pursuant to Section 9.5(d) or
Section 9.5(f).

85

--------------------------------------------------------------------------------

 

SECTION 9.5                  Asset Dispositions. Make any Asset Disposition
except:

(a)                the sale of obsolete, worn-out or surplus assets no longer
used or usable in the business of the Borrower or any of its Subsidiaries;

(b)                non-exclusive licenses and sublicenses of intellectual
property rights in the ordinary course of business not interfering, individually
or in the aggregate, in any material respect with the conduct of the business of
the Borrower and its Subsidiaries;

(c)                leases, subleases, licenses or sublicenses of real or
personal property granted by the Borrower or any of its Subsidiaries to others
in the ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;

(d)                Asset Dispositions in connection with Insurance and
Condemnation Events; provided that the requirements of Section 4.4(b) are
complied with in connection therewith;

(e)                Assets Dispositions in connection with transactions permitted
by Section 9.4; and

(f)                 Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition, (ii)
such Asset Disposition is made for fair market value and the consideration
received shall be no less than 75% in cash or Cash Equivalents, and (iii) the
aggregate fair market value of all property disposed of in reliance on this
clause (f) shall not exceed (A) to the extent the Total Net Leverage Ratio both
before and after giving effect to such Asset Disposition is less than or equal
to 3.00 to 1.00, 3.0% of Consolidated Total Assets of the Borrower and its
Subsidiaries (measured as of the end of the most recent fiscal quarter) during
any Fiscal Year and (B) to the extent the Total Net Leverage Ratio both before
and after giving effect to such Asset Disposition is greater than 3.00 to 1.00,
$25,000,000 in any Fiscal Year.

SECTION 9.6                  Restricted Payments. Declare or pay any dividend
on, or make any payment or other distribution on account of, or purchase,
redeem, retire or otherwise acquire (directly or indirectly), or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Equity Interests of any Credit
Party or any Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Equity Interests of any Credit Party or
any Subsidiary thereof (all of the foregoing, the “Restricted Payments”)
provided that:

(a)                the Borrower or any of its Subsidiaries may pay dividends in
shares of its own Qualified Equity Interests;

(b)                any Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Guarantor;

(c)                any Non-Guarantor Subsidiary may make Restricted Payments to
the Borrower or any other Subsidiary (and, if applicable, to other holders of
its outstanding Equity Interests on a ratable basis);

(d)                So long as (A) no Default or Event of Default has occurred or
would result therefrom and (B) the Borrower is in compliance with each of the
financial covenants contained in Section 9.15 both before and after giving
effect to thereto on a Pro Forma Basis, repurchases up to $550,000,000 million
of common Equity Interests of the Borrower within 12 months following the
Closing Date;

86

--------------------------------------------------------------------------------

 

(e)                the Borrower may declare and make (and each Subsidiary of the
Borrower may declare and make to enable the Borrower to do the same) Restricted
Payments not otherwise permitted by this Section, (1) so long as the
Consolidated Total Net Leverage Ratio both before and after giving effect to any
such Restricted Payment on a Pro Forma Basis is less than 3.00 to 1.00, in an
unlimited amount and (2) if clause (1) is not available, so long as the
Consolidated Total Net Leverage Ratio both before and after giving effect to any
such Restricted Payment on a Pro Forma Basis is less than 3.25 to 1.00, in an
aggregate amount not to exceed the Available Amount; provided, that, Minimum
Liquidity shall be not less than $75,000,000 both before and after giving effect
to any such Restricted Payment pursuant to this clause (e) on a Pro Forma Basis;

(f)                 the Borrower and its Subsidiaries may make non-cash
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management, employees or other eligible service
providers of the Borrower and its Subsidiaries or in connection with a Permitted
Acquisition involving the issuance of Equity Interests of the Borrower to its
employees or other eligible service providers outside of a stock option or
benefit plan that are subject to vesting and forfeiture conditions;

(g)                the Borrower may repurchase or pay cash in lieu of fractional
shares of its Equity Interests arising out of stock dividends, splits or
combinations, business combinations or conversions of convertible securities, or
the exercise of warrants or the net share settlement thereof;

(h)                the Borrower and its Subsidiaries may pay withholding taxes
in connection with the retention of Equity Interests pursuant to equity-based
compensation plans;

(i)                  the Borrower or any Subsidiary may receive or accept the
return to the Borrower or any Subsidiary of Equity Interests of the Borrower or
any Subsidiary constituting a portion of the purchase price consideration in
settlement of indemnification claims;

(j)                  the Borrower may distribute rights pursuant to a
stockholder rights plan or make redemptions of such rights; provided that (i)
such redemptions are in accordance with the terms of such stockholder rights
plan and (ii) the aggregate amount of all such redemptions made during the term
of this Agreement do not exceed $1,000,000;

(k)                to the extent constituting Restricted Payments, the Borrower
and its Subsidiaries may enter into and consummate transactions expressly
permitted by Section 9.4; and

(l)                  the Borrower may make payments or distributions to
dissenting stockholders as required by applicable Law.

SECTION 9.7                  Transactions with Affiliates. Directly or
indirectly enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with (a) any officer,
director, holder of any Equity Interests in, or other Affiliate of, the Borrower
or any of its Subsidiaries or (b) any Affiliate of any such officer, director or
holder, other than:

(i)                  transactions permitted by Section 9.6;

(ii)                transactions existing on the Closing Date and described on
Schedule 9.7 to the Disclosure Letter;

87

--------------------------------------------------------------------------------

 

(iii)               transactions between or among the Borrower and any
Subsidiary or between or among Subsidiaries;

(iv)              other transactions in the ordinary course of business on terms
as favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;

(v)                employment and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) and indemnification
agreements or arrangements with their respective officers and employees in the
ordinary course of business; and

(vi)              payment of customary fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

SECTION 9.8                  Accounting Changes; Organizational Documents.

(a)                Change the Fiscal Year end of the Borrower, or make (without
the consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP.

(b)                Amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify or
change its bylaws (or other similar documents) in any manner materially adverse
to the rights or interests of the Lenders.

SECTION 9.9                  Payments and Modifications of Subordinated
Indebtedness.

(a)                Amend, modify, waive or supplement any of the terms or
provisions of the Private Placement Note Purchase Agreement, and Additional Pari
Passu Agreement or Subordinated Indebtedness in any respect which would (i)
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder (as determined by the Borrower in good faith using
its reasonable judgment) or (ii) cause the representations, warranties,
covenants or events of default to be more restrictive than the representations,
warranties, covenants or events of default contained herein without first
offering the same such representations, warranties, covenants or events of
default to the Lenders hereunder.

(b)                Cancel, forgive, make any voluntary prepayment on, or redeem
or acquire for value (including, without limitation, (x) by way of depositing
with any trustee with respect thereto money or securities before due for the
purpose of paying when due and (y) at the maturity thereof) any Subordinated
Indebtedness, except:

(i)                  refinancings, refundings, renewals, extensions or exchange
of any Subordinated Indebtedness permitted by Section 9.1(c), (f), (n) or (o),
and by any subordination provisions applicable thereto;

(ii)                payments and prepayments of any Subordinated Indebtedness
made solely with the proceeds of Qualified Equity Interests; and

88

--------------------------------------------------------------------------------

 

(iii)               the payment of interest, expenses and indemnities in respect
of Subordinated Indebtedness incurred under Section 9.1(c), (f), (n) or (o)
(other than any such payments prohibited by any subordination provisions
applicable thereto).

SECTION 9.10              No Further Negative Pledges; Restrictive Agreements.

(a)                Enter into or assume any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(n) (provided that any such restriction
contained therein relates only to the asset or assets financed thereby),
(iii) customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary as of the Closing Date, (iv) customary restrictions in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (v) restrictions
existing on the date hereof and set forth on Schedule 9.10 to the Disclosure
Letter, (vi) restrictions in agreement in connection with Indebtedness permitted
by Section 9.1(c), (vii) restrictions contained in the Private Placement Note
Purchase Agreement and the documents and agreements entered into in connection
therewith, (viii) restrictions contained in documents and agreements governing
Additional Pari Passu Debt, (ix) customary restrictions contained in contractual
obligations incurred in the ordinary course of business and on customary terms
which limit Liens on such contractual obligation, (x) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest and other customary provisions in licenses and other contracts
restricting the assignment thereof, (xi) customary restrictions and conditions
contained in any agreement relating to an Asset Sale permitted by Section 9.5;
provided that such restrictions and conditions apply only to the asset to be
sold, (xii) any prohibition or limitation that exists pursuant to any applicable
Requirement of Law, and (xiii) restrictions or prohibitions contained in any
agreements binding on any Subsidiary existing prior to the consummation of an
acquisition in which such Subsidiary was acquired (and not created in
contemplation of such acquisition); provided that such restrictions and
prohibitions apply only to such Subsidiary.

(b)                Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party or any Subsidiary thereof to (i) pay dividends or make any other
distributions to any Credit Party or any Subsidiary on its Equity Interests or
with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to any Credit Party
or (iii) make loans or advances to any Credit Party, except in each case for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) the Private
Placement Note Purchase Agreement and the documents and agreements entered into
in connection therewith and (D) restrictions contained in documents and
agreements governing Additional Pari Passu Debt.

(c)                Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party or any Subsidiary thereof to (i) sell, lease or transfer any of its
properties or assets to any Credit Party or (ii) act as a Credit Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except in each case for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(n) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time

89

--------------------------------------------------------------------------------

 

such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 9.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (I) the Private Placement Note Purchase Agreement and the documents
and agreements entered into in connection therewith, (J) restrictions contained
in documents and agreements governing Additional Pari Passu Debt and (K)
restrictions contained in documents and agreements governing Indebtedness
permitted under Section 9.1(n).

SECTION 9.11              Nature of Business. Engage in any business other than
the business conducted by the Borrower and its Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

SECTION 9.12              [Reserved].

SECTION 9.13              Sale Leasebacks. Except in connection with the
incurrence of Indebtedness permitted by Section 9.1(n), directly or indirectly
become or remain liable as lessee or as guarantor or other surety with respect
to any lease, whether an operating lease or a Capital Lease, of any Property
(whether real, personal or mixed), whether now owned or hereafter acquired,
(a) which any Credit Party or any Subsidiary thereof has sold or transferred or
is to sell or transfer to a Person which is not another Credit Party or
Subsidiary of a Credit Party or (b) which any Credit Party or any Subsidiary of
a Credit Party intends to use for substantially the same purpose as any other
Property that has been sold or is to be sold or transferred by such Credit Party
or such Subsidiary to another Person which is not another Credit Party or
Subsidiary of a Credit Party in connection with such lease.

SECTION 9.14              [Reserved].

SECTION 9.15              Financial Covenants.

(a)                Consolidated Total Net Leverage Ratio. As of the last day of
any fiscal quarter, permit the Consolidated Total Net Leverage Ratio to be
greater than 3.50 to 1.00;

(b)                Consolidated Interest Coverage Ratio. As of the last day of
any fiscal quarter, permit the Consolidated Interest Coverage Ratio to be less
than 3.00 to 1.00.

SECTION 9.16              [Reserved].

SECTION 9.17              Disposal of Subsidiary Interests. Permit any Domestic
Subsidiary to be a non-Wholly-Owned Subsidiary except as a result of or in
connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 9.4 or 9.5.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1              Events of Default. Each of the following shall
constitute an Event of Default:

90

--------------------------------------------------------------------------------

 

(a)                Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b)                Other Payment Default. The Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan or Reimbursement Obligation or the payment of
any other Obligation, and such default shall continue for a period of three (3)
Business Days.

(c)                Misrepresentation. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party or any Subsidiary thereof in this Agreement, in any other Loan
Document, or in any document delivered in connection herewith or therewith that
is subject to materiality or Material Adverse Effect qualifications, shall be
incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

(d)                Default in Performance of Certain Covenants. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3(a), 8.4 (solely with
respect to the maintenance of the existence of the Borrower), 8.14, 8.15, 8.16
or Article IX.

(e)                Default in Performance of Other Covenants and Conditions. Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.

(f)                 Indebtedness Cross-Default. Any Credit Party or any
Subsidiary thereof shall (i) default in the payment of any Indebtedness (other
than the Loans or any Reimbursement Obligation) the aggregate principal amount,
or with respect to any Hedge Agreement, the Hedge Termination Value, of which is
in excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount, or with respect to any
Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired); provided that this
clause (f) shall not apply to Indebtedness secured by a Permitted Lien that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness in a sale or transfer permitted under this
Agreement, so long as such Indebtedness is repaid when required under the
documents providing for such Indebtedness.

(g)                Change in Control. Any Change in Control shall occur.

91

--------------------------------------------------------------------------------

 

(h)                Voluntary Bankruptcy Proceeding. Any Credit Party or any
Subsidiary (other than an Immaterial Subsidiary) thereof shall (i) commence a
voluntary case under any Debtor Relief Laws, (ii) file a petition seeking to
take advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.

(i)                  Involuntary Bankruptcy Proceeding. A case or other
proceeding shall be commenced against any Credit Party or any Subsidiary (other
than an Immaterial Subsidiary) thereof in any court of competent jurisdiction
seeking (i) relief under any Debtor Relief Laws, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Credit Party or any
Subsidiary (other than an Immaterial Subsidiary) thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

(j)                  Failure of Agreements. Any provision of this Agreement or
any provision of any other Loan Document shall for any reason cease to be valid
and binding on any Credit Party or any Subsidiary thereof party thereto or any
such Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

(k)                ERISA Events. The occurrence of any of the following events:
(i) a Termination Event or (ii) any Credit Party or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

(l)                  Judgment. A judgment or order for the payment of money
which causes the aggregate amount of all such judgments or orders (net of any
amounts paid or fully covered by independent third party insurance as to which
the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of sixty (60) consecutive days
after the entry thereof.

(m)              Note Purchase Agreements and Senior Notes. Any event of default
shall occur under the Private Placement Note Purchase Agreement, any Additional
Pari Passu Agreement or Senior Notes.

SECTION 10.2              Remedies. Upon the occurrence and during the
continuance of an Event of Default, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

(a)                Acceleration; Termination of Credit Facility. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be

92

--------------------------------------------------------------------------------

 

entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b)                Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

(c)                General Remedies. Exercise on behalf of the Secured Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Secured
Obligations.

SECTION 10.3              Rights and Remedies Cumulative; Non-Waiver; etc.

(a)                The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

(b)                Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Credit Parties or any
of them shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 10.2 for the
benefit of all the Lenders and the Issuing Lenders; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender

93

--------------------------------------------------------------------------------

 

from exercising setoff rights in accordance with Section 12.4 (subject to the
terms of Section 5.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

SECTION 10.4              Crediting of Payments and Proceeds. In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
10.4.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting

94

--------------------------------------------------------------------------------

 

documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5              Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such
judicial proceeding; and

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

SECTION 10.6              Credit Bidding.

(a)                The Administrative Agent, on behalf of itself and the
Lenders, shall, upon the direction of the Required Lenders, have the right to
credit bid and purchase (either directly or through one or more acquisition
entities) for the benefit of the Administrative Agent and the Lenders all or any
portion of Collateral (i) at any sale thereof conducted by the Administrative
Agent at the direction of the Required Lenders under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code,
(ii) at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a confirmed plan
of reorganization, or (iii) at any other sale or foreclosure conducted by the
Administrative Agent at the direction of the Required Lenders (whether by
judicial action or otherwise) in accordance with Applicable Law. In connection
with any such credit bid, the Obligations shall be credit bid on a ratable basis
with Obligations in respect of contingent or unliquidated claims receiving
contingent interest in the acquired assets (or Capital Stock of any acquisition
entity used in connection with such acquisition) that would vest upon the
liquidation of such claims.

(b)                Each Lender hereby agrees that, except as otherwise provided
in any Loan Documents or with the written consent of the Administrative Agent
and the Required Lenders, it will not take any enforcement action prior to
maturity under any Loan Document, or exercise any right that it might

95

--------------------------------------------------------------------------------

 

otherwise have under Applicable Law to credit bid at foreclosure sales, Uniform
Commercial Code sales or other similar dispositions of Collateral.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

SECTION 11.1              Appointment and Authority.

(a)                Each of the Lenders and each Issuing Lender hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent and Collateral Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent and/or the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and/or the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the Issuing Lenders, and neither
the Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions (other than Section 11.6). It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent and/or the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)                The Administrative Agent shall also act as the “Collateral
Agent” under the Loan Documents, and each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing
Lenders hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “Collateral Agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2              Rights as a Lender. The Person serving as the
Administrative Agent and/or the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and/or
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent and/or Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent and/or Collateral Agent hereunder and without any duty
to account therefor to the Lenders.

96

--------------------------------------------------------------------------------

 

SECTION 11.3              Exculpatory Provisions.

(a)                The Administrative Agent and/or Collateral Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and/or Collateral Agent:

(i)                  shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

(ii)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent and/or Collateral Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent and/or Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent and/or Collateral Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii)               shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent, the Collateral Agent or any of their
respective Affiliates in any capacity.

(b)                The Administrative Agent and/or Collateral Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and/or Collateral
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 12.2 and Section 10.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent and/or
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to the Administrative Agent and/or Collateral Agent by the Borrower, a
Lender or an Issuing Lender.

(c)                The Administrative Agent and/or Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith (including, without limitation, any report provided to it by an
Issuing Lender pursuant to Section 3.9), (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or Collateral Agent or (vi) the utilization of any
Issuing Lender’s L/C Commitment (it being understood and agreed that each
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent and/or Collateral Agent).

97

--------------------------------------------------------------------------------

 

SECTION 11.4              Reliance by the Administrative Agent and/or Collateral
Agent. The Administrative Agent and/or Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and/or
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent and/or
Collateral Agent may presume that such condition is satisfactory to such Lender
or such Issuing Lender unless the Administrative Agent and/or Collateral Agent
shall have received notice to the contrary from such Lender or such Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent and/or Collateral Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 11.5              Delegation of Duties. The Administrative Agent and/or
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent and/or Collateral Agent.
The Administrative Agent and/or Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and/or Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Credit Facility as well as activities as Administrative Agent and/or Collateral
Agent. The Administrative Agent and/or Collateral Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent and/or Collateral Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.

SECTION 11.6              Resignation of Administrative Agent and/or Collateral
Agent.

(a)                The Administrative Agent and/or Collateral Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent and/or
Collateral Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may and/or Collateral Agent (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent and/or Collateral Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)                If the Person serving as Administrative Agent and/or
Collateral Agent is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Required Lenders may, to the extent permitted by Applicable Law, by
notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent and/or Collateral Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have

98

--------------------------------------------------------------------------------

 

accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent and/or Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent and/or
Collateral Agent on behalf of the Lenders or the Issuing Lenders under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent and/or Collateral Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent and/or Collateral Agent shall instead be made by or to each
Lender and each Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent and/or Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent and/or Collateral Agent
(other than any rights to indemnity payments owed to the retiring or removed
Administrative Agent and/or Collateral Agent), and the retiring or removed
Administrative Agent and/or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent and/or Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s and/or Collateral Agent ‘s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 12.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent and/or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent and/or
Collateral Agent was acting as Administrative Agent and/or Collateral Agent.

(d)                Any resignation by, or removal of, Wells Fargo as
Administrative Agent and/or Collateral Agent pursuant to this Section shall also
constitute its resignation as an Issuing Lender and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 11.7              Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and each Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent and/or
Collateral Agent or any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and each
Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent and/or Collateral Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

99

--------------------------------------------------------------------------------

 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

SECTION 11.8              No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent and/or Collateral Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9              Collateral and Guaranty Matters.

(a)                Each of the Lenders (including in its or any of its
Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Collateral Agent, at its option and in its discretion:

(i)                  to release any Lien on any Collateral granted to or held by
the Collateral Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) inchoate
indemnification obligations and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made and (2) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Collateral Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, or (C) if approved, authorized or ratified in writing in
accordance with Section 12.2;

(ii)                to subordinate or release any Lien on any Collateral granted
to or held by the Collateral Agent under any Loan Document to the holder of any
Lien in connection with purchase money Indebtedness or Capital Leases permitted
pursuant to Section 9.2(o); and

(iii)               to release any Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.9. In each case as specified in this Section 11.9, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the Guaranty
Agreement and the Security Agreement, in each case in accordance with the terms
of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person.

(b)                The Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the

100

--------------------------------------------------------------------------------

 

existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Credit Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10           Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Collateral Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Collateral Agent has received written
notice of such Secured Cash Management Agreements and Secured Hedge Agreements,
together with such supporting documentation as the Collateral Agent may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1              Notices.

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

If to the Borrower:

Copart, Inc.

14185 Dallas Parkway

Dallas, TX 75254

Attention of: Paul A. Styer, General Counsel
Telephone No.: (972) 391-5007
Facsimile No.: (972) 386-6736
E-mail: Paul.Styer@Copart.Com

With Copies to:
 
Copart, Inc.
14185 Dallas Parkway
Dallas, TX 75254
Attention of: Zachary Stenzler, Treasurer
Telephone No.: (972) 391-5115
Facsimile No.: (972) 386-6736
E-mail: Zachary.Stenzler@Copart.Com

If to Wells Fargo as
Administrative
Agent and/or Collateral Agent:

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092

101

--------------------------------------------------------------------------------

 

With copies to:

Wells Fargo Bank, National Association
4975 Preston Park Blvd, Suite 280

Plano, TX 75093

Attention of: Jason Ford
Telephone No.: 972-599-5331
Facsimile No.: 972-867-5674
E-mail: jason.ford2@wellsfargo.com

 

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)                Electronic Communications. Notices and other communications
to the Lenders and the Issuing Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)                Administrative Agent’s Office. The Administrative Agent
hereby designates its office located at the address set forth above, or any
subsequent office which shall have been specified for such purpose by written
notice to the Borrower and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested.

(d)                Change of Address, Etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

(e)                Platform.

102

--------------------------------------------------------------------------------

 

(i)                  Each Credit Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Borrower Materials available to the
Issuing Lenders and the other Lenders by posting the Borrower Materials on the
Platform.

(ii)                The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

(f)                 Private Side Designation. Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities
Applicable Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

SECTION 12.2              Amendments, Waivers and Consents. Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

(a)                without the prior written consent of the Lenders holding more
than 50% of the unfunded Revolving Commitments, amend, modify or waive
(i) Section 6.2 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Credit Lenders
(pursuant to, in the case of any such amendment to a provision hereof other than
Section 6.2, any substantially concurrent request by the Borrower for a
borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Sublimit; or

(b)                increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender; or

103

--------------------------------------------------------------------------------

 

(c)                waive, extend or postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; or

(d)                reduce the principal of, or the rate of interest specified
herein on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of
the proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 5.1(b) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder; or

(e)                change Section 5.6 or Section 10.4 in a manner that would
alter the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby; or

(f)                 change Section 4.4(b)(vi) in a manner that would alter the
order of application of amounts prepaid pursuant thereto without the written
consent of each Lender directly and adversely affected thereby; or

(g)                except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; or

(h)                consent to the assignment or transfer by any Credit Party of
such Credit Party’s rights and obligations under any Loan Document to which it
is a party (except as permitted pursuant to Section 9.4), in each case, without
the written consent of each Lender; or

(i)                  release (i) all of the Guarantors or (ii) Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from the Guaranty Agreement (other than as authorized in
Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement or the Guaranty Agreement), without the written consent of each
Lender; or

(j)                  release all or substantially all of the Collateral or
release any Security Document (other than as authorized in Section 11.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder

104

--------------------------------------------------------------------------------

 

waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver and (vi) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

SECTION 12.3              Expenses; Indemnity.

(a)                Costs and Expenses. The Borrower and any other Credit Party,
jointly and severally, shall pay, promptly upon receipt of a written invoice
therefor, (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent, the Collateral Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and the Collateral Agent), in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)                Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent and the Collateral Agent (and in each case, any
sub-agent thereof), each Lender and each Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, and shall, promptly upon
receipt of a written invoice therefor, pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of one external
counsel and

105

--------------------------------------------------------------------------------

 

one external local counsel in each applicable jurisdiction if required and as
selected by the Administrative Agent (and to the extent an Indemnitee
determines, after consultation with legal counsel, that an actual or potential
conflict may require use of separate counsel by such Indemnitee, separate legal
counsel for such Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender in
accordance with this Agreement to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, the
Collateral Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 12.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c)                Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any

106

--------------------------------------------------------------------------------

 

Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 5.7.

(d)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

(e)                Payments. All amounts due under this Section shall be payable
promptly after demand and receipt of a written invoice therefor.

(f)                 Survival. Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

SECTION 12.4              Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, such Issuing Lender and the Swingline Lender agree to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

107

--------------------------------------------------------------------------------

 

SECTION 12.5              Governing Law; Jurisdiction, Etc.

(a)                Governing Law. This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b)                Submission to Jurisdiction. The Borrower and each other
Credit Party irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, the Collateral Agent, any Lender, any Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, the Collateral Agent, any Lender, any Issuing Lender or
the Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.

(c)                Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)                Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

SECTION 12.6              Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

108

--------------------------------------------------------------------------------

 

SECTION 12.7              Reversal of Payments. To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 12.8              Injunctive Relief. The Borrower recognizes that, in
the event the Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

SECTION 12.9              Successors and Assigns; Participations.

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that, other
than in connection with a transaction permitted by Section 9.5, neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

(i)                  Minimum Amounts.

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)              in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such

109

--------------------------------------------------------------------------------

 

assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, or $1,000,000, in the case of any assignment in respect of the
Term Loan Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have given its consent five (5) Business Days
after the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth (5th) Business Day;

(ii)                Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

(iii)               Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)              the consents of the Issuing Lenders and the Swingline Lender
shall be required for any assignment in respect of the Revolving Credit
Facility.

(iv)              Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment; provided that (A) only one such fee will be payable in connection
with simultaneous assignments to two or more related Approved Funds by a Lender
and (B) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)                No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of its Subsidiaries or Affiliates or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

110

--------------------------------------------------------------------------------

 

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural Person.

(vii)             Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
and each Lender Joinder Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

111

--------------------------------------------------------------------------------

 

(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

112

--------------------------------------------------------------------------------

 

SECTION 12.10           Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need to know basis to its Affiliates and
to its and its Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the Administrative Agent
and the Lenders agree to the extent not prohibited by applicable law, rule,
regulation or order to inform the Borrower promptly of the disclosure thereof,
(c) as to the extent required by Applicable Laws or regulations or in any legal,
judicial, administrative or other compulsory proceeds, in which case the
Administrative Agent and the Lenders agree to the extent not prohibited by
applicable law, rule, regulation or order to inform the Borrower promptly of the
disclosure thereof, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
the Borrower, (k) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, (l) to the extent that
such information is independently developed by such Commitment Party, or (m) for
purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if

113

--------------------------------------------------------------------------------

 

such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 12.11           Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

SECTION 12.12           All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent, the
Collateral Agent and any Persons designated by the Administrative Agent, the
Collateral Agent or any Lender pursuant to any provisions of this Agreement or
any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.

SECTION 12.13           Survival.

(a)                All representations and warranties set forth in Article VII
and all representations and warranties contained in any certificate, or any of
the Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b)                Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent, the Collateral Agent and the
Lenders are entitled under the provisions of this Article XII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent, the Collateral
Agent and the Lenders against events arising after such termination as well as
before.

SECTION 12.14           Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 12.15           Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.16           Counterparts; Integration; Effectiveness; Electronic
Execution.

(a)                Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the

114

--------------------------------------------------------------------------------

 

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

(b)                Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17           Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than inchoate indemnification obligations and any other obligations which
pursuant to the terms of any Loan Document specifically survive repayment of the
Loans for which no claim has been made) arising hereunder or under any other
Loan Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) or otherwise satisfied in a manner acceptable to the Issuing
Lender) and the Revolving Credit Commitment has been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.

SECTION 12.18           USA PATRIOT Act. The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, each of them is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
to identify each Credit Party in accordance with the PATRIOT Act.

SECTION 12.19           Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

SECTION 12.20           No Advisory or Fiduciary Responsibility.

(a)             In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto,

115

--------------------------------------------------------------------------------

 

including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Arranger or Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Administrative Agent, the Arrangers or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

(b)             Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.

SECTION 12.21           Intercreditor Agreement. Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 12.9) hereby (a) acknowledges
that Wells Fargo is acting under the Intercreditor Agreement in multiple
capacities as the Administrative Agent and the Collateral Agent and (b) waives
any conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against Wells Fargo any claims, causes of
action, damages or liabilities of whatever kind or nature relating to any such
conflict of interest. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 12.9) hereby authorizes and directs Wells Fargo to
enter into the Intercreditor Agreement on behalf of such Lender and agrees that
Wells Fargo, in its various capacities thereunder, may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement.

SECTION 12.22           Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

[Signature pages to follow]

116

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

COPART, INC., as Borrower

By:


/s/ Paul A. Styer


Name:


Paul A. Styer


Title:

Senior Vice President, General Counsel and Secretary


 

--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

By:


/s/ Jason Ford


Name:


Jason Ford


Title:

Vice President


 

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

By:


/s/ Ronald J. Drobny


Name:


Ronald J. Drobny


Title:

Senior Vice President


 

 

 

--------------------------------------------------------------------------------

 